Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 1 of 73




                  Exhibit B
Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 2 of 73




                  Exhibit B-1
     Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 3 of 73                                      6/15/2020 4:23 PM
                                                                                      Marilyn Burgess - District Clerk Harris County
                                                                                                           Envelope No. 43754997
                             2020-35770 / Court: 281                                                           By: Carolina Salgado
                                                                                                          Filed: 6/15/2020 4:23 PM

                                CAUSE NO._ _ _ _ _ _ _
                                                     _


RYAN,LLC                                               §       IN THE DISTRICT COURT OF
                Plaintiff,                             §
                                                       §
         v.                                            §      HARRIS COUNTY,TEXAS
                                                       §
ERNST & YOUNG,LLP AND                                  §
S.K. THAKKAR                                           §
                                                       §
           Defendants.                                       _ _ _JUDICIAL DISTRICT
                                                       §


          RYAN, LLC'S VERIFIED ORIGINAL PETITION, APPLICATION FOR
          TEMPORARY RESTRAINING ORDER, TEMPORARY INJUNCTION,
                  AND REQUEST FOR PERMANENT INJUNCTION

TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiff Ryan,LLC files this Verified Original Petition 1 and shows:

                                    STATEMENT OF THE CASE

        Ryan, LLC ("Ryan") is a Texas-based accounting and consulting firm. Ryan has

strategically developed its oil and gas severance tax and royalty practice group, and that group

serves most of the oil and gas companies in the Fortune 500, helping those companies realize

savings and obtain refunds of federal and state taxes and royalties. While federal income tax laws

apply uniformly across the country and are widely understood and litigated,severance taxes and

federal royalties are not. Through its deliberate focus on and experience in this area, Ryan has

developed trade secrets and confidential methodologies to efficiently navigate a patchwork of

disparate state and federal laws,state and federal regulatory guidance, opinion letters, and state

comptroller and auditor positions to achieve significant benefits for clients.




1
  The facts in this Petition are verified by the Declaration of Steve Dudgeon, a principal of Ryan. See Exhibit
"A."
     Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 4 of 73




         Ernst & Young, LLP ("EY") is a global audit, accounting, and consulting firm with more

than 280,000 employees worldwide that provides audit services for public companies. Ryan

recently learned that EY's audit group has repeatedly demanded from energy clients - who are

also Ryan's severance tax and royalty clients - Ryan's work papers that include Ryan's trade

secrets and are subject to a confidentiality agreement underlying these clients' severance tax and

royalty filings. Ryan is aware of at least one instance in which EY's audit group has obtained

Ryan's confidential work papers. Further, in violation of fundamental accounting rules prohibiting

auditors such as EY from using their attest function to profit from consulting services, an EY

consultant - S.K. Thakkar ("Thakkar") - has used Ryan's work papers to interfere with Ryan's

relationships with its clients.

         Ryan seeks relief for EY's and Thakkar's theft and misuse of Ryan's trade secrets and

tortious interference with client relationships.

                                                   1.

                                    DISCOVERY CONTROL

         I.I.   Ryan intends to conduct discovery in this action under Level 3. TEX. R. Civ. P.

190.4.

                                                   2.

                                              RELIEF

         2.1.   Ryan seeks injunctive relief and monetary relief valuing more than $1,000,000.00.

TEX. R. Civ. P. 47(c)(5).

                                                   3.

                                             PARTIES

         3.1.   Ryan, LLC is a Delaware limited liability company with its principal place of

business at Three Galleria Tower, 13155 Noel Road, Suite 100, Dallas, Texas 75240.

                                                   -2-
     Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 5 of 73




        3.2.    Ernst & Young, LLP ("EY") is a Delaware limited liability partnership that is

registered to do business in Texas. EY may be served with citation through its registered agent,

National Registered Agents, Inc., at 1999 Bryan St., Suite 900, Dallas, Texas 75201.

        3.3.    Saurabh K. Thakkar ("Thakkar") is an individual resident of Fort Bend County,

Texas. Thakkar may be served with citation at his home, located at 5335 Fenwick Way Ct., Sugar

Land, Texas 77479, or at his EY office, located at 1401 McKinney Street, Suite 2400, Houston,

Texas 77010.

                                                 4.

                                  JURISDICTION AND VENUE

        4.1.    Subject matter jurisdiction is proper in this Court because Texas district courts are

courts of general jurisdiction. TEX. CONST. ART. 5 § 8; TEX. Gov'T CODE §24.007; TEX. Gov'T

CODE§ 24.011.

        4.2.    This Court has general personal jurisdiction over EY because it transacts business

in Texas and because Thakkar resides in Texas. Additionally, personal jurisdiction is appropriate

because this action arises out of actions of EY and Thakkar that occurred in Harris County, Texas,

and the exercise of personal jurisdiction comports with traditional notions of fair play and

substantial justice.

        4.3.    Ryan seeks monetary and non-monetary relief, and the relief sought is within the

jurisdictional limits of this Court.

        4.4.    Venue is proper in Harris County because this is where a substantial part of the

events or omissions giving rise to Ryan claims occurred. TEX. Civ. PRAC. & REM. CODE §

15.002(a)(l). Further, on information and belief, venue is proper in Harris County because it is

the county of EY's principal office in Texas. TEX. Civ. PRAC. & REM. CODE § 15.002(a)(3).

Additionally, venue is proper pursuant to Texas Civil Practice and Remedies Code§ 15.005.

                                                 -3-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 6 of 73




                                                 5.

                                  FACTUAL BACKGROUND
       5.1.    Ryan is a Texas-based tax services, technology, and consulting firm, and a leading

provider of advisory services related to the reduction of oil and gas severance taxes, and taxes or

royalties on federal oil, gas, and mineral royalty interests. Through the use of its full suite of

proprietary tools and experienced professionals, Ryan's oil and gas severance tax and federal

royalty practice represents major oil and gas companies, both Fortune 500 and independent, with

services related to reducing oil and gas severance taxes and royalty obligations, navigating

complex state and federal audit processes, and consulting on severance tax and royalty issues and

tax planning to minimize liability, including preparation of tax returns and preparing refund claims

for overpayments.

       5.2.    Effective November 30, 2016, Ryan acquired Shiv Om Consultants, LLC ("SOC").

       5.3.    Prior to Ryan's acquisition of SOC, Thakkar was employed by SOC as a Project

Manager. As a condition to employment with SOC, Thakkar executed an Employment Agreement,

dated October 15, 2014, wherein Thakkar agreed, among other things, to maintain the confidential

information of SOC and its clients, and to not disclose [SOC]'s proprietary information, as well as

to not, directly or indirectly, for the purpose of competing, become an employee of or participate

in or be connected with any competitive business or entity within a defined geographic area, or

solicit any then current clients or employees of SOC for a period of three years following his

termination from SOC. The Employment Agreement inured to the benefit of SOC's successors

and assigns. On March 4, 2016, Thakkar signed an amendment to his Employment Agreement,

effective January 1, 2016, modifying in part, but reaffirming the remainder of his Employment

Agreement, including those restrictive covenants requiring strict confidentiality, noncompetition,

and nonsolicitation.

                                                -4-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 7 of 73




       5.4.    On November 3, 2016, Thakkar resigned from SOC. Several months after his

resignation, Thakkar was hired by EY as a "Senior Manager" in that firm's "Severance Tax" group.

       5.5.    Immediately upon learning of this development, Ryan sought written confirmation

from EY that Thakkar had "not retained or misused any of [SOC]'s confidential information or

proprietary methodologies," nor had he "engaged in the Business" of acting as an adviser and

consultant to major integrated oil companies and independents, with services respecting oil and

gas severance taxes and royalty obligations in violation of the restrictive covenants in the

Employment Agreement and existing obligations SOC. In a response dated September 12, 2017,

EY represented that Thakkar was not in breach of any restrictive covenants or continuing

obligations in the Employment Agreement.

       5.6.    In 2018, still within the term of the restrictive time period, Ryan became concerned

that Thakkar was in breach of his confidentiality, noncompetition, and nonsolicitation restrictions

of his Employment Agreement. Ryan initiated proceedings against Thakkar in Fort Bend County

District Court in In re Ryan, LLC with Cause No. 19-CV-259671. To resolve that dispute, both

EY (through its Associate General Counsel Peter J. Cahill) and Thakkar represented by letter,

dated April 26, 2019, that Thakkar had complied and would continue to comply with the restrictive

covenants of his Employment Agreement with SOC and had not misused "confidential information

and proprietary methodologies" belonging to Ryan, as successor in interest to SOC.

       5.7.    In November 2019, Ryan was made aware of Thakkar pitching EY's federal royalty

services to Ryan's own clients and indicating he had firsthand knowledge of Ryan's work and that

the client would be disappointed by Ryan's deliverables. Critically, Thakkar had never been

employed by Ryan, so he would have no firsthand knowledge from working with Ryan. However,

Ryan later became aware that EY's audit group had demanded Ryan's work papers from its



                                               -5-
     Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 8 of 73




severance tax and federal royalty clients and provided them to Thakkar. The client's information

regarding Thakkar's solicitation was the first time Ryan encountered EY as a competitor in the

federal royalty services space.

       5.8.    Ryan's severance tax and federal royalty group has demonstratively dedicated years

to the development of confidential models and proprietary methodologies derived from

experience, including countless interactions with state and federal tax and royalty authorities,

extensive research, and mutually agreed upon guidance documents developed in collaboration with

the U.S. Department of the Interior. Ryan combines its models and methodologies with detailed

data analysis to maximize recovery for or limit liability of its clients. The information contained

in Ryan's work product is not commonly known, ascertainable by the general public, or readily

comprehensible without the benefit of experience, both in time and money expended, and the

context of the information aggregated and organized from research conducted by Ryan's

employees that has provided a substantial competitive advantage for Ryan in the marketplace.

       5.9.    In recognition of that effort, Ryan similarly requires a confidentiality agreement

and obligation with each client it engages, substantially similar to the following:

       "Ryan's work product, including specific engagement procedures and techniques,
       constitutes proprietary and exclusive information, and Client further agrees not to
       disclose such information to any third party without obtaining prior written
       approval from Ryan. Further, Ryan's tax saving strategies constitute proprietary
       and exclusive information."

After confidentiality is ensured, Ryan and its clients work closely together, exchanging

confidential and proprietary work product such as accounting work papers, schedules, and

spreadsheets that Ryan and its clients maintain and protect. Ryan's clients are obligated to maintain

the secrecy of Ryan's trade secrets and work product.




                                                 -6-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 9 of 73




       5.10. Ryan also reqmres that its employees execute confidentiality agreements or

imposes restrictive covenants in employment agreements that preclude employees from soliciting

business from Ryan clients for a defined period following separation from Ryan.

       5.11. Ryan's work product is intended to remain confidential and, per the engagement

agreements with Ryan's clients, should not be shared with EY unless expressly permitted to do so

by Ryan - a fact that has been acknowledged by EY to other Ryan clients. Similarly, and as an

auditor to Ryan's clients, EY is prohibited from sharing confidential information with non-audit

EY employees outside of the attest function to verify and report that certain tax treatments

accurately reflected the clients' accounting.

       5.12. Under Texas law, EY must abide by the Uniform Accountancy Act, which

expressly provides that it is unlawful for an accountant to offer or recommend that the client also

pay for other services, such as federal royalty services, whether for commission or contingency

fee, when that accountant also provides audit services to the client.

       5.13. Accordingly, EY was on notice that: (I) its audit teams should not share

confidential information with non-attest members; and (2) based on Texas law, EY should not

perform nor offer severance tax or federal royalty services for any audit client.

       5.14. Despite being on notice that Ryan's information was protected information and that

EY should not use its position as auditor to solicit non-audit work, EY's audit team accessed and

acquired Ryan's confidential work product without Ryan's knowledge or consent from a mutual

client. To obtain the work product, EY's team requested Ryan's confidential work product from a

mutual client under the guise of the documents being necessary for the team to complete the

audited financials for the client. Ryan's client feared that EY would refuse to produce audited




                                                -7-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 10 of 73




financials unless the documents were turned over, so it acquiesced. The audit team then forwarded

the documents to Thakkar, who posed as a severance tax "specialist" for the purposes of

deciphering Ryan's work product.

       5.15. Since then, Thakkar and EY have presumably attempted to reverse-engineer the

unlawfully obtained work product for the purposes of developing EY's fledgling federal oil and

gas royalty offerings. To Ryan's knowledge, EY did not market nor offer federal oil and gas royalty

services prior to Thakkar obtaining, disseminating, and utilizing Ryan's work product, which,

along with historical engagements in the industry, indicate EY does not possess the knowledge,

skills, or expertise to compete with Ryan in providing federal royalty services. Thakkar's use of

EY's audit services to obtain Ryan's trade secret information and market EY's severance tax and

royalty services is unlawful, a breach of Thakkar's continuing obligations under the Employment

Agreement, and EY is liable for Thakkar's ongoing unlawful conduct.

       5.16. Thakkar has proceeded without caution in the marketing of Ryan's confidential and

proprietary information. Thakkar has approached mutual clients, indicating he has seen "Ryan's

work" and offered to perform federal royalty services on an hourly basis. Further, on information

received by Ryan, Thakkar has attempted to undermine Ryan's existing contracts with its clients

by defaming Ryan as doing "bad work" and alleging Ryan "hides" solutions. This is all based on

Thakkar's illegal acquisition and use of Ryan's work product and is false.

       5.17.   Of additional concern is Thakkar's and EY's ongoing and continued demands for

Ryan clients to provide Ryan's confidential and proprietary work product to EY's audit teams. By

way of example, a Ryan client that acceded to EY's demand and provided EY with Ryan's

confidential and proprietary work product has continually been harassed by similar demands from




                                               -8-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 11 of 73




EY's audit team and rudimentary questions relating to the client's federal royalty schedules. This

unlawful behavior continues despite at least one EY audit partner acknowledging the actions and

assuring EY would address the problem internally.

       5.18. Further underscoring the illegiti mate and illegal nature of the audit team's requests,

another mutual client approached by EY refused to provide the requested Ryan information, citing

the confidentiality obligations and the lack of any legitimate and lawful purpose in EY's requests.

For this client that refused EY's requests, EY has issued audited financials without qualification.

This inconsistency between similarly-situated attest EY clients proves that EY's requests for

Ryan's work papers serve no legitimate audit purpose.

       5.19. Accordingly, Thakkar and EY have misappropriated Ryan trade secret information,

done so in an unlawful manner, knowingly and with intent to harm Ryan.

                                                 6.

                 COUNT I: MISAPPROPRIATION OF TRADE SECRETS

       6.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       6.2.    Thakkar, on behalf of EY, is illegally using Ryan's confidential, proprietary trade

secret information to improperly compete against Ryan in violation of the Texas Uniform Trade

Secret Act ("TUTSA").

       6.3.    Ryan's confidential and proprietary methodologies derive substantial, independent

economic value from not being generally known to the public or to its competitors, who could

obtain economic value from this information. Ryan expended significant financial and human

resources to obtain and/or develop this information, which cannot be easily acquired or replicated

by others. Moreover, Ryan has taken substantial efforts to maintain the secrecy of this information,




                                                -9-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 12 of 73




including, but not limited to, restricting access to such information, designating such information

as confidential, and requiring confidentiality agreements. As such, Ryan's confidential and

proprietary information constitutes trade secrets pursuant to TUTS A and common law.

       6.4.    Thakkar and EY misappropriated Ryan's trade secret information and knew or had

reason to know the use or disclosure of the trade secret information was unlawful and in violation

of Thakkar's Employment Agreement.

       6.5.    Ryan was injured and continues to be injured as a direct result of Thakkar's and

EY's ongoing conduct and therefore seeks actual damages (including, but not limited to, lost

profits), fee forfeiture and disgorgement, a constructive trust (and other equitable remedies).

       6.6.    Thakkar's and EY's misappropriation of trade secrets was willful and malicious

and thus justifies an award of exemplary damages, which Ryan also seeks.

                                                 7.

              COUNT II: TORTIOUS INTERFERENCE WITH CONTRACT

       7.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       7.2.    EY is liable to Ryan for tortiously interfering with Ryan's present and prospective

business relationships with Ryan clients.

       7.3.    Ryan's agreements with its clients are valid and enforceable contracts.

       7.4.    EY's tortious interference was and continues to be a proximate cause of damages

to Ryan, which continues to accrue and cause irreparable harm to Ryan.

       7.5.    EY's and Thakkar's conduct was malicious and carried out with such intent that it

justifies the imposition of punitive damages against EY sufficient to punish and deter EY from

similar conduct in the future.




                                                -10-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 13 of 73




                                                8.

                            COUNT III: BREACH OF CONTRACT

       8.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       8.2.    The Employment Agreement constitutes a valid and binding contract, which

obligated Thakkar to not disclose confidential information received in the course of his

employment. Thakkar's obligations under the Employment Agreement to not disclose confidential

information did not terminate on his resignation, nor on the expiration of his non-compete term.

       8.3.    Ryan as successor to SOC possesses the right to enforce the Employment

Agreement.

       8.4.    Thakkar has materially breached the Employment Agreement by disclosing Ryan's

confidential information.

       8.5.    Thakkar's breach of the Employment Agreement caused injury to Ryan.

       8.6.    As a direct result of Thakkar's breach of the Employment Agreement, Ryan seeks

damages to be proven in excess of $1,000,000.

                                                9.

               APPLICATION FOR TEMPORARY RESTRAINING ORDER
                         AND TEMPORARY INJUNCTION

        9.1.   Due to Defendants' conduct set out above, Ryan is threatened with imminent harm

and irreparable injury. Ryan is threatened with imminent harm because Defendants abused its audit

relationships to: a) misappropriate customer relationships belonging to Ryan; b) misappropriate

confidential information and trade secrets belonging to Ryan related to Ryan's provision of

severance tax and federal oil and gas royalty services, customer relationships, and other matters;

and c) usurp business opportunities belonging to Ryan. This wrongful conduct has already harmed

Ryan considerably. Given the events already past, and the course of conduct currently unfolding,


                                               -11-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 14 of 73




this harm is likely to greatly increase in the immediate future if Defendants are not enjoined as

requested herein. Among other things, Ryan has and will likely continue to lose confidential and

proprietary processes, methodologies, information and trade secrets, in addition to loss of business

and suffer a loss of goodwill and customer relationships.

       9.2.    Ryan is also threatened with irreparable injury. As set forth above, if Defendants

are not enjoined as requested herein, Ryan's confidential and proprietary processes and

methodologies and trade secrets will be learned and deployed by a competitor, causing a loss of

goodwill and untold future customers. Additionally, confidential information belonging to Ryan

is likely to be used to unlawfully compete with Ryan. These circumstances give Defendants an

unfair advantage over Ryan in the marketplace, which have and will continue to harm Ryan's

relationships with customers. The full economic damage caused by this activity will be difficult or

impossible to fully calculate.

       9.3.    If Defendants are not enjoined as requested herein, Ryan will have no adequate

remedy at law. Even if monetary damages are awarded, they will not undo the damage and ongoing

harm caused by Defendants continuing to use Ryan's confidential and proprietary knowledge,

methodologies, and trade secrets to unlawfully disrupt Ryan's business. Also, as noted above, the

economic harm Ryan will suffer will be difficult or impossible to fully calculate. Additionally,

Defendant Thakkar is unlikely to be able to pay a judgment for damages for the harm Ryan is

likely to suffer. Consequently, the potential recovery of a monetary judgment after trial will not

make Ryan whole and will not be an adequate remedy at law.

       9.4.    As an additional ground for injunctive relief, section 65.011 of the Texas Civil

Practice and Remedies Code provides that injunctive relief may be granted if: 1) the applicant is

entitled to the relief demanded and all or part of the relief requires the restraint of some act



                                               -12-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 15 of 73




prejudicial to the applicant; or 2) a party performs or is about to perform or is procuring or allowing

the performance of an act relating to the subject of pending litigation, in violation of the rights of

the applicant, and the act would tend to render the judgment in that litigation ineffectual. TEX. Civ.

PRAC.   &   REM.   CODE § 65.011. Based on the facts alleged above, injunctive relief is warranted

under either or both of those provisions

        9.5.       Based on the foregoing, Ryan requests that the Court enter temporary and

permanent injunctions, prohibiting Defendants from, directly or indirectly, alone or in conjunction

with others:

                   a.     Retaining, using, or disclosing any of Ryan's confidential and/or
                          proprietary information obtained from Ryan and Ryan's customers,
                          including, but not limited to, Ryan's work papers reflecting Ryan's
                          severance tax work and calculations and Ryan's federal oil and gas royalties
                          work and calculations;

                   b.     seeking any additional Ryan work papers, confidential information, or other
                          Ryan information from Ryan's customers for purposes of providing that
                          information to persons providing severance tax services and federal oil and
                          gas royalties services; and

                   c.     compelling EY to return to Ryan or Ryan's customers all of Ryan's
                          confidential information and work papers obtained from Ryan or Ryan's
                          customers relating to severance tax services and federal oil and gas royalties
                          services.

        9.6.       Ryan requests that these injunctions be binding upon the named enjoined persons,

and to their officers, agents, representatives, employees, and attorneys, and upon those persons in

active concert or participation with them who receive actual or constructive notice of the injunction

by personal service or otherwise.

        9.7.       Ryan is willing to post a bond in a just and reasonable amount set by the Court.




                                                   -13-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 16 of 73




                                                   10.

                                 PERMANENT INJUNCTION

       10.1. Ryan seeks a permanent injunction prohibiting Defendants from, directly or

indirectly, alone or in conjunction with others:

               a.      Retaining, using, or disclosing any of Ryan's confidential and/or
                       proprietary information obtained from Ryan and Ryan's customers,
                       including, but not limited to, Ryan's work papers reflecting Ryan's
                       severance tax work and calculations and Ryan's federal oil and gas royalties
                       work and calculations;

               b.      seeking any additional Ryan work papers, confidential information, or other
                       Ryan information from Ryan's customers for purposes of providing that
                       information to persons providing severance tax services and federal oil and
                       gas royalties services; and

               c.      compelling EY to return to Ryan or Ryan's customers all of Ryan's
                       confidential information and work papers obtained from Ryan or Ryan's
                       customers relating to severance tax services and federal oil and gas royalties
                       services.

                                                   11.

                                      ATTORNEYS' FEES

       11.1. Ryan incorporates the preceding paragraphs as if fully stated herein.

       11.2. Pursuant to Texas Civil Practice and Remedies Code§§ 38.0001, 134A.003- .005,

Ryan is entitled to recover its reasonable attorneys' fees and expenses incurred in prosecuting its

claims against EY and Thakkar.

       11.3. Ryan has performed the conditions precedent necessary for the recovery of

attorneys' fees from EY and Thakkar.




                                                   -14-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 17 of 73




                                               12.

                                 RESPONDEAT SUPERIOR

       12.1.   Ryan incorporates the preceding paragraphs as if fully stated herein.

       12.2.   All of Thakkar's conduct alleged herein has occurred in the course and scope of his

employment with EY, and EY had knowledge and supported all conduct alleged herein.

                                               13.

                                CONDITIONS PRECEDENT

       13.1.   All conditions precedent to Ryan's right to recover on the claims and recover

attorneys' fees stated herein were met, otherwise occurred, or were waived.

                                               14.

                                RESERVATION OF RIGHTS

       14.1.   Ryan reserves its rights under Texas law to assert additional claims and remedies,

including temporary or permanent injunctive relief.

                                               15.

                        REQUEST FOR EXPEDITED DISCOVERY

       15.1. To prepare for the temporary injunction hearing in this action and based on

Defendants' actions and need to protect Ryan's trade secrets and confidential information, Ryan

seeks limited, expedited discovery. This Court has discretion to schedule discovery and may

shorten or lengthen the time for making a response for good cause. In re Colonial Pipeline Co.,

968 S.W.2d 938, 943 (Tex. 1998) (orig. proceeding). The appropriate standard for expedited

discovery is reasonableness or good cause. See id. at 941. Expedited discovery is appropriate




                                               -15-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 18 of 73




when, as here, an application for preliminary injunction is pending. See In re Nat 'l Lloyds Ins. Co.,

13-15-00390-CV, 2015 WL 6759153, at *4 (Tex. App.-Corpus Christi Nov. 3, 2015, no pet.)

("Parties frequently seek, and trial courts order, expedited discovery in the course of proceedings

pertaining to temporary restraining orders.").

       15.2.   Ryan requests expedited discovery to prepare for the temporary injunction hearing.

First, Ryan asks the Court to order the Defendants to respond to the document requests attached

as Exhibit "B" within five days of service. These document requests are limited in number, time,

and scope to issues concerning Ryan's Application for Temporary Injunction. Second, Ryan

requests that it be permitted to take the deposition of Thakkar and an EY corporate representative

for up to two hours per deposition, without prejudice to utilizing the remaining time available for

each under the Texas Rules of Civil Procedure at a later date.

                                                 16.

                                REQUEST FOR DISCLOSURE

       16.1. Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

requested to disclose, within 30 days of service of this request, the information or material

described in Texas Rule of Civil Procedure 194.2(a)-(l).

                                             PRAYER

       WHEREFORE, Ryan respectfully requests that Defendants be cited to appear and on final

trial that the Court enter judgment for Ryan for recovery from Defendants for injunctive relief and

for Ryan's actual damages, reasonable and necessary attorneys' fees, costs of court, pre- and post­

judgment interest at the maximum rate allowed by law, and all such other and further relief, both

general and special, at law or in equity, to which Ryan may show itself to be justly entitled.




                                                 -16-
Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 19 of 73




                                        Respectfully submitted,
                                        JACKSON WALKER LLP

                                        By: Isl Richard A. Howell
                                            Richard A. Howell
                                            Texas Bar No. 24056674
                                            G. Scott Fiddler
                                            Texas Bar No. 06957750
                                            1401 McKinney Street, Suite 1900
                                            Houston, Texas 77010
                                            (713) 752-4531
                                            (713) 752-4221 (Fax)
                                            rahowell@jw.com
                                            sfiddler@jw.com

                                        ATTORNEYS FOR RYAN, LLC




                                 -17-
Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 20 of 73

                 2020-35770 / Court: 281
Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 21 of 73
Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 22 of 73
Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 23 of 73




                   Exhibit B-2
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 24 of 73                                   7/13/2020 9:57 AM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                       Envelope No. 44450959
                                                                                                             By: Rhonda Momon
                                                                                                      Filed: 7/13/2020 9:57 AM

                                      CAUSE NO. 2020-35770


RYAN, LLC                                           §              IN THE DISTRICT COURT OF
                Plaintiff,                          §
                                                    §
        v.                                          §                  HARRIS COUNTY, TEXAS
                                                    §
ERNST & YOUNG, LLP,                                 §
                                                    §
S.K. THAKKAR
                                                    §
           Defendants.                              §                 281ST JUDICIAL DISTRICT


            RYAN, LLC’S FIRST AMENDED VERIFIED PETITION,
          APPLICATION FOR TEMPORARY RESTRAINING ORDER,
    TEMPORARY INJUNCTION, AND REQUEST FOR PERMANENT INJUNCTION

        Plaintiff Ryan, LLC files this First Amended Verified Petition1 and shows:

                                   STATEMENT OF THE CASE

        Since at least July 2017, Ernst & Young (“EY”) has been engaged in a years-long scheme

to steal Ryan LLC’s core intellectual property for purposes of building a competing business unit

and obtaining other improper economic benefits at Ryan’s expense.

        Ryan, LLC (“Ryan”) is a Texas-based accounting and consulting firm. Ryan has

strategically developed its oil and gas severance tax and royalty practice group, and that group

serves most of the oil and gas companies in the Fortune 500, helping those companies realize

savings and obtain refunds of federal and state taxes and royalties. While federal income tax laws

apply uniformly across the country and are widely understood and litigated, severance taxes and

federal royalties are not. Through its deliberate focus on and experience in this area, Ryan has

developed trade secrets and confidential methodologies to efficiently navigate a patchwork of




1
 The facts in this First Amended Petition are verified by the Declaration of Steve Dudgeon, a principal of
Ryan. See Exhibit “A.”
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 25 of 73




disparate state and federal laws, state and federal regulatory guidance, opinion letters, and state

comptroller and auditor positions to achieve significant benefits for clients.

       Ernst & Young, LLP (“EY”) is a global audit, accounting, and consulting firm with more

than 280,000 employees worldwide that provides audit services for public companies.

       Ryan has recently learned that EY’s audit group has repeatedly demanded Ryan’s

confidential work papers from clients that include Ryan’s trade secrets and are subject to a

confidentiality agreement underlying these clients’ severance tax and royalty filings. Though

discovery, Ryan is now aware of at least 38 instances in which EY’s audit group has obtained

Ryan’s confidential work papers in violation of binding confidentiality agreements from no less

than six Ryan clients. Under the guise of “auditing” clients, EY has misappropriated a substantial

trove of Ryan intellectual property that EY’s audit group then made available to no less than nine

separate employees in a new competing federal royalty and severance tax group. No legitimate

purpose was served by disseminating Ryan’s confidential trade secrets to EY employees who are

directly competing with Ryan in the marketplace. Worse, in violation of fundamental accounting

rules prohibiting auditors such as EY from using their attest function to profit from consulting

services, at least two EY employees, including S.K. Thakkar (“Thakkar”), have used Ryan’s work

papers to interfere with Ryan’s relationships with its clients.

       EY’s concerted plan to steal Ryan’s confidential information has only grown more brazen

in recent weeks. In May 2020, EY hired Ryan Nick, a Ryan LLC analyst who had worked in

Ryan’s federal royalty practice group for the last three years. Because Ryan and EY are direct

competitors, Ryan forensically examined information contained on Mr. Nick’s computer. This

examination revealed that Mr. Nick—contrary to his express assurances to Ryan that he would

honor his confidentiality obligations—accessed a substantial volume of confidential Ryan



                                                 -2-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 26 of 73




information immediately prior to his departure on May 6, 2020. Much of this information was

accessed between 4:20 a.m. and 4:41 a.m. on Mr. Nick’s last day working for Ryan. None of the

accessed information was relevant to any projects that Mr. Nick had been assigned. In addition, a

review of Mr. Nick’s online activity reveals that he also had accessed a number of highly

confidential Ryan research projects in the days immediately prior to his departure—research

projects that Mr. Nick was not involved with as part of his employment, had no relevance to his

work, and that were well outside the scope of his normal employment. Finally, Mr. Nick’s online

history also reveals that he repeatedly attempted to access protected drives for other Ryan teams

whose work solely concerns state severance tax—an area in which Mr. Nick did not work.

         There was no valid business reason for any of Mr. Nick’s online activity noted above. Mr.

Nick did not typically work at 4:20 a.m. in the morning, had no connection with the Ryan

intellectual property he was reviewing, and would have no reason to examine these files in the

hours immediate before he announced his resignation other than to steal Ryan’s trade secrets to

take with him to EY.

         Ryan seeks relief for Defendants’ theft and misuse of Ryan’s trade secrets, tortious

interference with client relationships, and breach of contract.

                                                 1.

                                   DISCOVERY CONTROL

         1.1.   Ryan intends to conduct discovery in this action under Level 3. TEX. R. CIV. P.

190.4.

                                                 2.

                                             RELIEF

         2.1.   Ryan seeks injunctive relief and monetary relief valuing more than $1,000,000.00.

TEX. R. CIV. P. 47(c)(5).

                                                 -3-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 27 of 73




                                                 3.

                                             PARTIES

        3.1.    Ryan, LLC is a Delaware limited liability company with its principal place of

business at Three Galleria Tower, 13155 Noel Road, Suite 100, Dallas, Texas 75240.

        3.2.    Ernst & Young, LLP (“EY”) is a Delaware limited liability partnership that is

registered to do business in Texas. EY may be served with citation through its registered agent,

National Registered Agents, Inc., at 1999 Bryan St., Suite 900, Dallas, Texas 75201. EY has been

served through its counsel of record.

        3.3.    Saurabh K. Thakkar (“Thakkar”) is an individual resident of Fort Bend County,

Texas. Thakkar may be served with citation at his home, located at 5335 Fenwick Way Ct., Sugar

Land, Texas 77479, or at his EY office, located at 1401 McKinney Street, Suite 2400, Houston,

Texas 77010. Thakkar has been served through his counsel of record.

                                                 4.

                                  JURISDICTION AND VENUE

        4.1.    Subject matter jurisdiction is proper in this Court because Texas district courts are

courts of general jurisdiction. TEX. CONST. ART. 5 § 8; TEX. GOV’T CODE §24.007; TEX. GOV’T

CODE § 24.011.

        4.2.    This Court has general personal jurisdiction over EY because it transacts business

in Texas and because Thakkar resides in Texas. Additionally, personal jurisdiction is appropriate

because this action arises out of actions of EY and Thakkar that occurred in Harris County, Texas,

and the exercise of personal jurisdiction comports with traditional notions of fair play and

substantial justice.

        4.3.    Ryan seeks monetary and non-monetary relief, and the relief sought is within the

jurisdictional limits of this Court.

                                                 -4-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 28 of 73




       4.4.    Venue is proper in Harris County because this is where a substantial part of the

events or omissions giving rise to Ryan claims occurred. TEX. CIV. PRAC. & REM. CODE §

15.002(a)(1). Further, on information and belief, venue is proper in Harris County because it is

the county of EY’s principal office in Texas. TEX. CIV. PRAC. & REM. CODE § 15.002(a)(3).

Additionally, venue is proper pursuant to Texas Civil Practice and Remedies Code § 15.005.

                                                 5.

                                  FACTUAL BACKGROUND

       5.1.    Ryan is a Texas-based tax services, technology, and consulting firm, and a leading

provider of advisory services related to the reduction of oil and gas severance taxes, and taxes or

royalties on federal oil, gas, and mineral royalty interests. Through the use of its full suite of

proprietary tools and experienced professionals, Ryan’s oil and gas severance tax and federal

royalty practice represents major oil and gas companies, both Fortune 500 and independent, with

services related to reducing oil and gas severance taxes and royalty obligations, navigating

complex state and federal audit processes, and consulting on severance tax and royalty issues and

tax planning to minimize liability, including preparation of tax returns and preparing refund claims

for overpayments.

       5.2.    Effective November 30, 2016, Ryan acquired Shiv Om Consultants, LLC (“SOC”).

       5.3.    Prior to Ryan’s acquisition of SOC, Thakkar was employed by SOC as a Project

Manager. As a condition to employment with SOC, Thakkar executed an Employment Agreement

dated October 15, 2014 wherein Thakkar agreed, among other things, to maintain the confidential

information of SOC and its clients, and to not disclose [SOC]’s proprietary information, as well as

to not, directly or indirectly, for the purpose of competing, become an employee of or participate

in or be connected with any competitive business or entity within a defined geographic area, or

solicit any then current clients or employees of SOC for a period of three years following his

                                                -5-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 29 of 73




termination from SOC. The Employment Agreement inured to the benefit of SOC’s successors

and assigns. On March 4, 2016, Thakkar signed an amendment to his Employment Agreement,

effective January 1, 2016, modifying in part, but reaffirming the remainder of his Employment

Agreement, including those restrictive covenants requiring strict confidentiality, noncompetition,

and non-solicitation.

       5.4.    On November 3, 2016, Thakkar resigned from SOC. Several months after his

resignation, Thakkar was hired by EY as a “Senior Manager” in that firm’s Federal Royalty and

Severance Tax Group. On information and belief, Thakkar was hired by EY for the express

purpose of creating a brand-new business unit that would compete with Ryan in the federal royalty

consulting space.

       5.5.    Immediately upon learning of this development, Ryan sought written confirmation

from EY that Thakkar had “not retained or misused any of [SOC]’s confidential information or

proprietary methodologies,” nor had he “engaged in the Business” of acting as an adviser and

consultant to major integrated oil companies and independents, with services respecting oil and

gas severance taxes and royalty obligations in violation of the restrictive covenants in the

Employment Agreement and existing obligations SOC. In a response dated September 12, 2017,

EY represented that Thakkar was not in breach of any restrictive covenants or continuing

obligations in the Employment Agreement.

       5.6.    In 2018, still within the term of the restrictive time period, Ryan became concerned

that Thakkar was in breach of his confidentiality, noncompetition, and non-solicitation restrictions

of his Employment Agreement. Ryan initiated proceedings against Thakkar in Fort Bend County

District Court in In re Ryan, LLC with Cause No. 19-CV-259671. To resolve that dispute, both

EY, through its Associate General Counsel Peter J. Cahill and Thakkar represented by letter, dated



                                                -6-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 30 of 73




April 26, 2019, that Thakkar had complied and would continue to comply with the restrictive

covenants of his Employment Agreement with SOC and had not misused “confidential information

and proprietary methodologies” belonging to Ryan, as successor in interest to SOC.                 On

information and belief, these representations were false. As a result of the civil action filed against

Thakkar, EY has been on notice since at least February 2019 that all of Ryan’s work papers are

subject to binding and enforceable confidentiality agreements with Ryan’s own clients.

       5.7.    In November 2019, Ryan learned that Thakkar had begun pitching EY’s federal

royalty services to Ryan’s own clients. During these solicitations, Thakkar indicated that he had

firsthand knowledge of Ryan’s confidential federal royalty work papers and that the client would

be disappointed by Ryan’s deliverables. Because Thakkar had never been employed by Ryan in

its federal royalty practice, his firsthand knowledge could not have come from Ryan. Rather, Ryan

subsequently discovered that EY’s audit group had demanded Ryan’s work papers from its

severance tax and federal royalty clients (in breach of Ryan’s confidentiality agreements) under

the guise of “auditing,” only to then provide Ryan’s confidential intellectual property to Thakkar.

Despite having audited several of Ryan’s energy clients for years, this was the first time to Ryan’s

knowledge that EY auditors had ever requested Ryan’s confidential work papers in connection

with routine audits. That timing was not an innocent coincidence.

       5.8.    Ryan’s severance tax and federal royalty group has dedicated years to the

development of confidential, proprietary, and trade secret models and methodologies derived from

expert skills and experience, including countless interactions with state and federal tax and royalty

authorities, extensive research, and mutually agreed upon guidance documents developed in

collaboration with the U.S. Department of the Interior. Ryan combines its models and

methodologies with detailed data analysis to maximize recovery for or limit liability of its clients.



                                                 -7-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 31 of 73




The information contained in Ryan’s work product is not commonly known, ascertainable by the

general public, or readily comprehensible without the benefit of experience, both in time and

money expended, and the context of the information aggregated and organized from research

conducted by Ryan’s employees that has provided a substantial competitive advantage for Ryan

in the marketplace.

       5.9.    To protect that effort, Ryan insists upon a confidentiality agreement with each client

it engages, substantially similar to the following:

       Ryan’s work product, including specific engagement procedures and techniques,
       constitutes proprietary and exclusive information, and Client further agrees not to
       disclose such information to any third party without obtaining prior written
       approval from Ryan. Further, Ryan’s tax saving strategies constitute proprietary
       and exclusive information.

After confidentiality is ensured, Ryan and its clients work closely together, exchanging

confidential and proprietary work product such as accounting work papers, schedules, and

spreadsheets that Ryan and its clients maintain and protect. Ryan’s clients are obligated to maintain

the secrecy of Ryan’s trade secret work product. Ryan has never provided a written waiver

authorizing EY to freely use and transmit Ryan’s confidential intellectual property for any

purpose—audit or otherwise.

       5.10.   Ryan also requires that its employees execute confidentiality agreements or

imposes restrictive covenants in employment agreements that preclude employees from soliciting

business from Ryan clients for a defined period following separation from Ryan.

       5.11.   Ryan’s work product is intended to remain confidential and, per the engagement

agreements with Ryan’s clients, should not be shared with EY unless expressly permitted to do so

by Ryan – a fact that has been acknowledged by EY to other Ryan clients. Similarly, and as an

auditor to Ryan’s clients, EY is prohibited from sharing confidential information with non-audit

EY employees outside of the attest function to verify and report that certain tax treatments
                                                 -8-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 32 of 73




accurately reflected the clients’ accounting. Likewise, under Texas law, EY must abide by the

Uniform Accountancy Act, which expressly provides that it is unlawful for an accountant to offer

or recommend that the client also pay for other services, such as federal royalty services, whether

for commission or contingency fee, when that accountant also provides audit services to the client.

Accordingly, EY was on notice that: (1) its audit teams should not share confidential information

with non-attest members; and (2) based on Texas law, EY should not perform nor offer severance

tax or federal royalty services for any audit client.

       5.12.   Under Texas law, there is no legitimate use of stolen intellectual property. Yet,

despite being on notice that Ryan’s information was protected information and that EY should not

use its position as auditor to solicit non-audit work, EY’s audit team accessed and acquired Ryan’s

confidential work product without Ryan’s knowledge or consent from multiple mutual clients. To

obtain the work product, EY’s team requested Ryan’s confidential work product from a mutual

client under the guise of the documents being necessary for the team to complete the audited

financials for the client. EY did this despite knowing that Ryan’s work papers were subject to

binding confidentiality agreements. Because Ryan’s client feared that EY would refuse to produce

audited financials unless the documents were turned over, it acquiesced. Upon information and

belief, the audit team then forwarded the documents to Thakkar, who posed as a federal royalty

“specialist” for the purposes of deciphering Ryan’s work product. EY has never requested Ryan’s

work product in the past and has certified these audits without qualification.

       5.13.   On information and belief, Thakkar and EY have attempted to reverse-engineer the

unlawfully obtained Ryan work papers for the purposes of developing EY’s fledgling federal oil

and gas royalty offerings. To Ryan’s knowledge, EY did not market nor offer federal oil and gas

royalty services prior to Thakkar obtaining, disseminating, and utilizing Ryan’s work product,



                                                  -9-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 33 of 73




which, along with historical engagements in the industry, indicate EY does not possess the

knowledge, skills, or expertise to compete with Ryan in providing federal royalty services.

Thakkar’s use of EY’s audit services to obtain Ryan’s trade secret information and market EY’s

severance tax and royalty services is unlawful, a breach of Thakkar’s continuing obligations under

the Employment Agreement, and EY is liable for Thakkar’s ongoing unlawful conduct.

       5.14.   Thakkar has brazenly proceeded in the marketing of Ryan’s confidential,

proprietary, and trade-secret information as EY’s own. Thakkar has approached mutual clients,

indicating he has seen “Ryan’s work” and offered to perform federal royalty services on an hourly

basis. Further, on information received by Ryan, Thakkar has attempted to undermine Ryan’s

existing contracts with its clients by citing his review of Ryan work papers, and then defaming

Ryan as doing “bad work” and alleging Ryan “hides” solutions. This is all based on Thakkar’s

illegal acquisition and use of Ryan’s work product and is false.

       5.15.   Of additional concern is Thakkar’s and EY’s ongoing and continued demands for

Ryan clients to provide Ryan’s confidential, proprietary, and trade-secret work product to EY’s

audit teams. By way of example, a Ryan client that acceded to EY’s demand and provided EY

with Ryan’s confidential, proprietary, and trade-secret work product has continually been harassed

by similar demands from EY’s audit team and rudimentary questions relating to the client’s federal

royalty schedules. This unlawful behavior continues despite at least one EY audit partner

acknowledging the actions and assuring that EY would address the problem internally.

       5.16.   Further underscoring the illegitimate and illegal nature of the audit team’s requests,

another mutual client approached by EY refused to provide the requested Ryan information, citing

the confidentiality obligations and the lack of any legitimate and lawful purpose in EY’s requests.

After this client that refused EY’s requests, EY has issued audited financials without qualification.



                                                -10-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 34 of 73




This inconsistency between similarly situated attest EY clients proves that EY’s requests for

Ryan’s work papers serve no legitimate audit purpose.

       5.17.   EY has further misappropriated Ryan’s intellectual property by exploiting it for

EY’s own benefit in conducting audits of EY clients. By using Ryan’s work as shortcut, EY has

enjoyed substantial (and improper) economic benefit by substituting Ryan’s work product for the

hundreds of man-hours that would otherwise be required to certify the federal royalty entries and

credits on EY client’s financial statements. Accordingly, EY, Nick, and Thakkar have

misappropriated Ryan trade secret information, done so in an unlawful manner, knowingly and

with intent to harm Ryan. But EY’s scheme of stealing Ryan’s trade secrets does not stop there.

       5.18.   Ryan Nick worked in Ryan’s severance tax and federal royalty group and worked

on certain federal royalty projects at Ryan. Notably, Ryan did not work on and has no expertise or

experience in severance tax.

       5.19.   On May 6, 2020, out of the blue, Nick announced that he was leaving Ryan to join

EY’s severance tax and royalty division. Ryan employees questioned Nick and asked for his

assurances that he understood and would honor his confidentiality obligations to Ryan. Nick

assured Ryan that he has and would honor these obligations. This was a lie.

       5.20.   Given its grave concerns about EY’s behavior, Ryan forensically examined Nick’s

Ryan-issued laptop. This examination revealed that Nick—contrary to his express assurances to

Ryan that he would honor his confidentiality obligations—accessed a substantial volume of

confidential, proprietary, and trade-secret work product immediately prior to his departure on May

6, 2020. Much of this information was accessed between 4:20 a.m. and 4:41 a.m. on May 6, 2020—

mere hours before he announced he was leaving Ryan to join EY. Nick did not normally work at

this hour. None of the information Nick accessed was relevant to any projects that Nick had been



                                              -11-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 35 of 73




assigned. In addition, a review of Nick’s online activity reveals that he accessed a number of highly

confidential Ryan research projects in the days immediately prior to his departure—research

projects that Nick was not involved with as part of his employment, had no relevance to his work,

and that were well outside the scope of his normal employment. Finally, Nick’s online history

also reveals that he repeatedly attempted to access protected drives for other Ryan teams whose

work solely concerns state severance tax—an area that Nick did not work in. There was no valid

business reason for any of Nick’s online activity noted above.

                                                 6.

                 COUNT I: MISAPPROPRIATION OF TRADE SECRETS

       6.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       6.2.    Thakkar and Nick on behalf of EY, as early as Thakkar’s first day at EY, illegally

acquired and are using Ryan’s confidential, proprietary, and trade secret information to improperly

compete against Ryan in violation of the Texas Uniform Trade Secret Act (“TUTSA”). Ryan’s

confidential and proprietary methodologies derive substantial, independent economic value from

not being generally known to the public or to its competitors, who could obtain economic value

from this information. Ryan expended significant financial and human resources to obtain and

develop this information, which cannot be easily acquired or replicated by others. Moreover, Ryan

has taken substantial efforts to maintain the secrecy of this information, including, but not limited

to, restricting access to such information, designating such information as confidential, and

requiring confidentiality agreements. As such, Ryan’s confidential and proprietary information

constitutes trade secrets pursuant to TUTSA and common law.

       6.3.    As early as July 1, 2017, Thakkar and EY misappropriated Ryan’s trade secret

information and knew or had reason to know the use or disclosure of the trade secret information

was unlawful and in violation of Thakkar’s Employment Agreement. EY has continued to

                                                -12-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 36 of 73




improperly exploit Ryan’s confidential intellectual property in conducting audits, soliciting Ryan

clients, and creating a competing federal royalty practice group whose know-how and

methodologies have been stolen from trade secrets that Ryan spent more than a decade developing.

       6.4.    Ryan was injured and continues to be injured as a direct result of Thakkar’s and

EY’s ongoing conduct and therefore seeks actual damages (including, but not limited to, lost

profits), fee forfeiture and disgorgement, a constructive trust (and other equitable remedies).

       6.5.    Thakkar’s and EY’s misappropriation of trade secrets was willful and malicious

and thus justifies an award of exemplary damages, which Ryan also seeks.

                                                 7.

              COUNT II: TORTIOUS INTERFERENCE WITH CONTRACT

       7.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       7.2.    EY is liable to Ryan for tortiously interfering with Ryan’s present and prospective

business relationships with Ryan clients.

       7.3.    Ryan’s agreements with its clients are valid and enforceable contracts.

       7.4.    EY’s tortious interference was and continues to be a proximate cause of damages

to Ryan, which continues to accrue and cause irreparable harm to Ryan.

       7.5.    EY’s and Thakkar’s conduct was malicious and carried out with such intent that it

justifies the imposition of punitive damages against EY sufficient to punish and deter EY from

similar conduct in the future.

                                                 8.

                                 COUNT III: BREACH OF CONTRACT

       8.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       8.2.    The Employment Agreement constitutes a valid and binding contract, which

obligated Thakkar to not disclose confidential information received in the course of his

                                                -13-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 37 of 73




employment. Thakkar’s obligations under the Employment Agreement to not disclose confidential

information did not terminate on his resignation, nor on the expiration of his non-compete term.

       8.3.    Ryan as successor to SOC possesses the right to enforce the Employment

Agreement.

       8.4.    Thakkar has materially breached the Employment Agreement by disclosing Ryan’s

confidential information.

       8.5.    Thakkar’s breach of the Employment Agreement caused injury to Ryan.

       8.6.    As a direct result of Thakkar’s breach of the Employment Agreement, Ryan seeks

damages to be proven in excess of $1,000,000.

                                                 9.

              APPLICATION FOR TEMPORARY RESTRAINING ORDER
                        AND TEMPORARY INJUNCTION

       9.1.    Due to Defendants’ conduct set out above, Ryan is threatened with imminent harm

and irreparable injury. Ryan is threatened with imminent harm because Defendants abused its audit

relationships to: a) misappropriate customer relationships belonging to Ryan; b) misappropriate

confidential information and trade secrets belonging to Ryan related to Ryan’s provision of

severance tax and federal oil and gas royalty services, customer relationships, and other matters;

and c) usurp business opportunities belonging to Ryan. This wrongful conduct has already harmed

Ryan considerably. Given the events already past, and the course of conduct currently unfolding,

this harm is likely to greatly increase in the immediate future if Defendants are not enjoined as

requested herein. Among other things, Ryan has and will likely continue to lose confidential and

proprietary processes, methodologies, information and trade secrets, in addition to loss of business

and suffer a loss of goodwill and customer relationships




                                               -14-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 38 of 73




       9.2.    Ryan is also threatened with irreparable injury. As set forth above, if Defendants

are not enjoined as requested herein, Ryan’s confidential and proprietary processes and

methodologies and trade secrets will be learned and deployed by a competitor, causing a loss of

goodwill and untold future customers. Additionally, confidential information belonging to Ryan

is likely to be used to unlawfully compete with Ryan. These circumstances give Defendants an

unfair advantage over Ryan in the marketplace, which have and will continue to harm Ryan’s

relationships with customers. The full economic damage caused by this activity will be difficult or

impossible to fully calculate.

       9.3.    If Defendants are not enjoined as requested herein, Ryan will have no adequate

remedy at law. Even if monetary damages are awarded, they will not undo the damage and ongoing

harm caused by Defendants continuing to use Ryan’s confidential and proprietary knowledge,

methodologies, and trade secrets to unlawfully disrupt Ryan’s business. Also, as noted above, the

economic harm Ryan will suffer will be difficult or impossible to fully calculate. Additionally,

Defendant Thakkar is unlikely to be able to pay a judgment for damages for the harm Ryan is

likely to suffer. Consequently, the potential recovery of a monetary judgment after trial will not

make Ryan whole and will not be an adequate remedy at law.

       9.4.    As an additional ground for injunctive relief, section 65.011 of the Texas Civil

Practice and Remedies Code provides that injunctive relief may be granted if: 1) the applicant is

entitled to the relief demanded and all or part of the relief requires the restraint of some act

prejudicial to the applicant; or 2) a party performs or is about to perform or is procuring or allowing

the performance of an act relating to the subject of pending litigation, in violation of the rights of

the applicant, and the act would tend to render the judgment in that litigation ineffectual. TEX. CIV.




                                                 -15-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 39 of 73




PRAC. & REM. CODE § 65.011. Based on the facts alleged above, injunctive relief is warranted

under either or both of those provisions.

        9.5.    On June 19, 2020, the Court entered into a temporary restraining order and extended

it on July 2, 2020. On July 10, 2020, the Court modified the temporary restraining order. Ryan

requests that the existing temporary restraining order remain in place.

        9.6.    Based on the foregoing, Ryan requests that the Court enter a temporary injunction,

prohibiting Defendants from, directly or indirectly, alone or in conjunction with others, between

the present time and the date of the final trial in this matter:

                a.      Retaining, using, or disclosing any of Ryan’s confidential and/or
                        proprietary information obtained from Ryan and Ryan’s customers,
                        including, but not limited to, Ryan’s work papers reflecting Ryan’s
                        severance tax work and calculations and Ryan’s federal oil and gas royalties
                        work and calculations. Defendants must return to Ryan or Ryan’s customers
                        all of Ryan’s confidential information and work papers relating reflecting
                        Ryan’s severance tax work and calculations and Ryan’s federal oil and gas
                        royalties work and calculations;

                b.      seeking any Ryan work papers, or any other confidential and proprietary
                        Ryan information from Ryan’s customers for purposes of conducting an
                        audit or providing severance tax or federal oil and gas royalties services;
                        and

                c.      seeking any Ryan work papers or any other confidential and proprietary
                        Ryan information from current or former Ryan employees without the
                        express written consent of Ryan.

        9.7.    Ryan requests that these injunctions be binding upon the named enjoined persons,

and to their officers, agents, representatives, employees, and attorneys, and upon those persons in

active concert or participation with them who receive actual or constructive notice of the injunction

by personal service or otherwise.

        9.8.    Ryan is willing to post a bond in a just and reasonable amount set by the Court.




                                                  -16-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 40 of 73




                                                10.

                                 PERMANENT INJUNCTION

       10.1.   Ryan also seeks a permanent injunction prohibiting Defendants from directly or

indirectly, alone or in conjunction with others, from the date of the permanent injunction order:

       a. Retaining, using, or disclosing any of Ryan’s confidential and/or proprietary
          information obtained from Ryan and Ryan’s customers, including, but not limited to,
          Ryan’s work papers reflecting Ryan’s severance tax work and calculations and Ryan’s
          federal oil and gas royalties work and calculations. Defendants must return to Ryan or
          Ryan’s customers all of Ryan’s confidential information and work papers relating
          reflecting Ryan’s severance tax work and calculations and Ryan’s federal oil and gas
          royalties work and calculations;

       b. seeking any Ryan work papers, or any other confidential and proprietary Ryan
          information from Ryan’s customers for purposes of conducting an audit or providing
          severance tax or federal oil and gas royalties services; and

       c. seeking any Ryan work papers or any other confidential and proprietary Ryan
          information from current or former Ryan employees without the express written
          consent of Ryan.

Ryan further requests that the Court enter a permanent injunction ordering Defendants to do the

following from the date of the permanent injunction order:

       d. certifying on a quarterly basis to Ryan that it has complied with the Permanent
          Injunction Order for a period of 10 years.

                                                11.

                                     ATTORNEYS’ FEES

       11.1.   Ryan incorporates the preceding paragraphs as if fully stated herein.

       11.2.   Pursuant to Texas Civil Practice and Remedies Code §§ 38.0001, 134A.003 – .005,

Ryan is entitled to recover its reasonable attorneys’ fees and expenses incurred in prosecuting its

claims against EY and Thakkar.

       11.3.   Ryan has performed the conditions precedent necessary for the recovery of

attorneys’ fees from EY and Thakkar.


                                               -17-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 41 of 73




                                                  12.

                                    RESPONDEAT SUPERIOR

          12.1.   Ryan incorporates the preceding paragraphs as if fully stated herein.

          12.2.   All of Thakkar’s and Nick’s conduct alleged herein has occurred in the course and

scope of his employment with EY, and EY had knowledge and supported all conduct alleged

herein.

                                                  13.

                                   CONDITIONS PRECEDENT

          13.1.   All conditions precedent to Ryan’s right to recover on the claims and recover

attorneys’ fees stated herein were met, otherwise occurred, or were waived.

                                                  14.

                                   RESERVATION OF RIGHTS

          14.1.   Ryan reserves its rights under Texas law to assert additional claims and remedies,

including temporary or permanent injunctive relief.

                                                  15.

                           REQUEST FOR EXPEDITED DISCOVERY

          15.1.   To prepare for the temporary injunction hearing in this action and based on

Defendants’ actions and need to protect Ryan’s trade secrets and confidential information, Ryan

seeks limited, expedited discovery. This Court has discretion to schedule discovery and may

shorten or lengthen the time for making a response for good cause. In re Colonial Pipeline Co.,

968 S.W.2d 938, 943 (Tex. 1998) (orig. proceeding). The appropriate standard for expedited

discovery is reasonableness or good cause. See id. at 941. Expedited discovery is appropriate

when, as here, an application for preliminary injunction is pending. See In re Nat’l Lloyds Ins. Co.,

13-15-00390-CV, 2015 WL 6759153, at *4 (Tex. App.—Corpus Christi Nov. 3, 2015, no pet.)

                                                  -18-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 42 of 73




(“Parties frequently seek, and trial courts order, expedited discovery in the course of proceedings

pertaining to temporary restraining orders.”).

       15.2.   Ryan requests expedited discovery to prepare for the temporary injunction hearing.

First, Ryan asks the Court to order the Defendants to respond to the document requests attached

as Exhibit “B” within five days of service. These document requests are limited in number, time,

and scope to issues concerning Ryan’s Application for Temporary Injunction. Second, Ryan

requests that it be permitted to take the deposition of Thakkar and an EY corporate representative

for up to two hours per deposition, without prejudice to utilizing the remaining time available for

each under the Texas Rules of Civil Procedure at a later date.

                                                 16.

                                REQUEST FOR DISCLOSURE

       16.1.   Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendants are

requested to disclose, within 30 days of service of the Original Petition, the information or material

described in Texas Rule of Civil Procedure 194.2(a)–(l).

                                                 17.

                                         JURY DEMAND

       17.1    Ryan demands a jury trial and tenders the appropriate fee with this Petition.

                                             PRAYER

       WHEREFORE, Ryan respectfully requests that Defendants be cited to appear and on final

trial that the Court enter judgment for Ryan for recovery from Defendants for injunctive relief and

for Ryan’s actual damages, reasonable and necessary attorneys’ fees, costs of court, pre- and post-

judgment interest at the maximum rate allowed by law, and all such other and further relief, both

general and special, at law or in equity, to which Ryan may show itself to be justly entitled.



                                                 -19-
   Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 43 of 73




Dated: July 13, 2020               Respectfully submitted,



                                   AHMAD, ZAVITSANOS, ANAIPAKOS,
                                     ALAVI & MENSING, PC

                                    /s/ Todd Mensing
                                   Todd Mensing
                                   Texas Bar No. 24013156
                                   tmensing@azalaw.com
                                   Foster Johnson
                                   Texas Bar No. 24076463
                                   fjohnson@azalaw.com
                                   Monica Uddin
                                   Texas Bar No. 24075195
                                   muddin@azalaw.com
                                   Paul Turkevich
                                   Texas Bar. No. 24102585
                                   pturkevich@azalaw.com
                                   1221 McKinney, Suite 2500
                                   Houston, Texas 77010
                                   (713) 655-1101 – Phone
                                   (713) 655-0062 – Fax

                                   ATTORNEYS FOR RYAN, LLC




                                    -20-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 44 of 73




EXHIBIT A
                                      CAUSE NO. 2020-35770

 RYAN, LLC                                       §            IN THE DISTRICT COURT OF
     Plaintiff,                                  §
                                                 §
           v.                                    §               HARRIS COUNTY, TEXAS
                                                 §
 ERNST & YOUNG, LLP AND                          §
 S.K. THAKKAR                                    §
       Defendants.                               §               281ST JUDICIAL DISTRICT

                           DECLARATION OF STEVE DUDGEON

       1.       My name is Steve Dudgeon, my date of birth is May 13, 1985. My business address

is 2800 Post Oak Blvd, Suite 4200 Houston, Texas 77056. I am over the age of twenty-one (21)

and of sound mind. I have never been convicted of a felony or crime of moral turpitude. I am

competent to make this declaration.

       2.       I am a Principal in the Severance Tax and Royalty Group at Ryan, LLC (“Ryan”).

I have been working in the group for more than 10 years. Through my work as a Principal at Ryan,

I have developed personal knowledge of the facts contained in this Declaration, including through

conversations with Ryan employees and clients, and a review of documents and SEC public filings.

The facts in this Declaration are true and correct.

       3.       All facts contained in this Declaration are based on my personal knowledge or my

review of documents and information received from Ryan, LLC or its clients, and these facts are

true and correct to the best of my knowledge. I have read Plaintiff’s Amended Petition and

Application for Temporary Restraining Order, Temporary Injunction, and Permanent Injunction

(“Petition”). The facts stated in paragraphs 5.1 through 5.20, 6.1 through 6.5, 7.2 through 7.5, 8.2

through 8.6, 9.1 through 9.8, 10.1., and 12.1 are within my personal knowledge and are true and

correct.

                                                                                                Exhibit
                                                                                                           exhibitsticker.com




                                                -21-
                                                                                                       A
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 45 of 73




       4.      I declare under penalty of perjury under the laws of the United States of America

and the State of Texas that the foregoing is true and correct.

       Executed in Harris County, Texas on 12th day of July 2020.




                                                                 Declarant Steve Dudgeon




                                                -22-
Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 46 of 73




                   Exhibit B-3
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 47 of 73                                  8/3/2020 8:58 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 45026595
                                                                                                               By: Bonnie Lugo
                                                                                                      Filed: 8/3/2020 8:58 AM

                                      Cause No. 2020-35770

 RYAN, LLC                                        §        IN THE DISTRICT COURT OF
                Plaintiff,                        §
                                                  §
                                                  §
       v.                                         §
                                                  §        HARRIS COUNTY, TEXAS
 ERNST & YOUNG, LLP AND                           §
 S.K. THAKKAR                                     §
            Defendants.                           §        281ST JUDICIAL DISTRICT

         ERNST & YOUNG, LLP AND S.K. THAKKAR’S ORIGINAL ANSWER

       Ernst & Young, LLP and S.K. Thakkar (“Defendants”) file this Original Answer to

Plaintiff’s First Amended Verified Petition, Application for Temporary Restraining Order,

Temporary Injunction, and Request for Permanent Injunction.

                                          General Denial

       Pursuant to Texas Rule of Civil Procedure 92, Defendants generally deny all of the

allegations in Plaintiff’s First Amended Verified Petition, Application for Temporary Restraining

Order, Temporary Injunction, and Request for Permanent Injunction.

                             Defenses, Including Affirmative Defenses

       1.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s allegations are

impermissibly vague and indefinite, fail to give fair and adequate notice of Defendants’ supposed

wrongdoing, and fail to state a claim upon which relief can be granted.

       2.      Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff seeks

redress for harms that accrued prior to the applicable statute of limitations.

       3.      Plaintiff’s claims are barred, in whole or in part, by laches, equitable estoppel,

waiver, unclean hands, and other related equitable doctrines.

       4.      Plaintiff’s claims are barred, in whole or in part, by justification and privilege.

       5.      Plaintiff’s claims are barred, in whole or in part, because the information at issue


ERNST & YOUNG, LLP AND S.K. THAKKAR’S ORIGINAL ANSWER—PAGE 1
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 48 of 73




does not constitute trade secrets, property, or proprietary information belonging to Plaintiff and

protected under Texas law, including but not limited to Chapter 134A of the Texas Civil Practice

and Remedies Code.

        6.      Plaintiff’s claims are barred, in whole or in part, under Chapter 134A of the Texas

Civil Practice and Remedies Code because the alleged trade secret information was acquired by

proper means and/or with authorization from the true owner of the information.

        7.      Plaintiff’s recovery is barred, in whole or in part, under the proportionate-

responsibility rules set forth in Chapter 33 of the Texas Civil Practice and Remedies Code because

Plaintiff or third parties are responsible for Plaintiff’s alleged injuries.

        8.      Plaintiff’s recovery is barred, in whole or in part, due to its failure to mitigate

damages.

        9.      Plaintiff’s request for exemplary damages must be limited by Chapter 41 of the

Texas Civil Practice and Remedies Code.

        10.     Plaintiff’s claims for injunctive relief are barred, in whole or in part, because

Chapter 134A of the Texas Civil Practice and Remedies Code disallows enjoining a person from

using general knowledge, skill, and experience that person acquired during his employment.

        11.     Plaintiff’s claims for injunctive relief are barred, in whole or in part, because all of

the common law elements to obtain such extraordinary relief are absent given that: (a) Defendants

have not committed any act giving rise to a remedy in equity; (b) there is no imminent harm that

is amenable to injunctive relief; (c) Plaintiff has not suffered, and will not suffer, irreparable injury

as a result of any wrongful act; and (d) in any event, Plaintiff has an adequate remedy at law.

        12.     Plaintiff’s claims for injunctive relief are barred, in whole or in part, under Texas

Civil Practice and Remedies Code § 65.011(2) because Defendants are not performing, about to




ERNST & YOUNG, LLP AND S.K. THAKKAR’S ORIGINAL ANSWER—PAGE 2
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 49 of 73




perform, procuring, or allowing the performance of any act relating to the subject of this litigation,

in violation of the rights of Plaintiff, that would tend to render judgment in this litigation

ineffectual.

       Defendants reserve the right to raise at a later time any additional defenses, counterclaims,

cross-claims, and third-party claims not asserted herein of which they may become aware through

discovery or other investigation.

                                      Request for Disclosure

       Under Texas Rule of Civil Procedure 194, defendant requests that plaintiff disclose, within

30 days of the service of this request, the information or material described in Rule 194.2.

                                         Relief Requested

       Ernst & Young, LLP and S.K. Thakkar respectfully request that Plaintiff takes nothing by

reason of this suit, that they recover their costs of court, expenses, and attorney’s fees, and that

they be awarded all other relief to which they are entitled.




ERNST & YOUNG, LLP AND S.K. THAKKAR’S ORIGINAL ANSWER—PAGE 3
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 50 of 73




Date: August 3, 2020                                        Respectfully Submitted,

                                                            BAKER BOTTS L.L.P.


                                                            /s/ Jessica B. Pulliam
                                                            Jessica B. Pulliam
                                                            State Bar Number 24037309
                                                            jessica.pulliam@bakerbotts.com
                                                            Christopher W. Hunt
                                                            State Bar Number 24101944
                                                            chris.hunt@bakerbotts.com
                                                            2001 Ross Ave, Suite 900
                                                            Dallas, Texas 75201
                                                            (214) 953-6500 (telephone)
                                                            (214) 953-6503 (facsimile)

                                                            -and-

                                                            Louis E. Layrisson, III
                                                            State Bar No. 24067722
                                                            louie.layrisson@bakerbotts.com
                                                            910 Louisiana Street
                                                            Houston, Texas 77002
                                                            Tel.: (713) 229-1234
                                                            Fax: (713) 229-1522


                                                            ATTORNEYS FOR
                                                            DEFENDANTS
                                                            ERNST & YOUNG, LLP AND
                                                            S.K. THAKKAR



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, a copy of this brief was served in accordance with

the Texas Rules of Civil Procedure.

                                                    /s/ Jessica B. Pulliam
                                                    Jessica B. Pulliam




ERNST & YOUNG, LLP AND S.K. THAKKAR’S ORIGINAL ANSWER—PAGE 4
Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 51 of 73




                   Exhibit B-4
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 52 of 73                             8/19/2020 5:11 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 45533963
                                                                                                           By: Bonnie Lugo
                                                                                                 Filed: 8/19/2020 5:11 PM

                                     CAUSE NO. 2020-35770


RYAN, LLC                                          §             IN THE DISTRICT COURT OF
               Plaintiff,                          §
                                                   §
        v.                                         §               HARRIS COUNTY, TEXAS
                                                   §
ERNST & YOUNG, LLP,                                §
                                                   §
S.K. THAKKAR
                                                   §
           Defendants.                             §              281ST JUDICIAL DISTRICT




                       PLAINTIFF’S SECOND AMENDED PETITION


       Plaintiff Ryan, LLC files this Second Amended Petition against Defendants and alleges as

follows:

                                        INTRODUCTION

       Since at least July 2017, Ernst & Young (“EY”) has been engaged in a years-long scheme

to steal Ryan LLC’s core intellectual property for purposes of building a competing business unit

and obtaining other improper economic benefits at Ryan’s expense.

       Ryan, LLC (“Ryan”) is a Texas-based accounting and consulting firm. Ryan has

strategically developed its oil and gas severance tax and royalty practice group, and that group

serves most of the oil and gas companies in the Fortune 500, helping those companies realize

savings and obtain refunds of state taxes and federal royalties. While federal income tax laws apply

uniformly across the country and are widely understood and litigated, severance taxes and federal

royalties are not. Through its deliberate focus on and experience in this area, Ryan has developed

trade secrets and confidential methodologies to efficiently navigate a patchwork of disparate state

and federal laws, state and federal regulatory guidance, opinion letters, and state comptroller and

auditor positions to achieve significant benefits for clients.
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 53 of 73




       Ernst & Young, LLP (“EY”) is a global audit, accounting, and consulting firm with more

than 280,000 employees worldwide that provides audit services for public companies.

       Ryan has recently learned that EY’s audit group has repeatedly demanded Ryan’s

confidential work papers from clients that include Ryan’s trade secrets and are subject to a

confidentiality agreement underlying these clients’ severance tax and royalty filings. Though

discovery, Ryan is now aware of at least 38 instances in which EY’s audit group has obtained

Ryan’s confidential work papers in violation of binding confidentiality agreements from no less

than six Ryan clients. Under the guise of “auditing” clients, EY has misappropriated a substantial

trove of Ryan intellectual property that EY’s audit group then made available to no less than nine

separate employees in a new competing federal royalty and severance tax group. No legitimate

purpose was served by disseminating Ryan’s confidential trade secrets to EY employees who are

directly competing with Ryan in the marketplace. Worse, in violation of fundamental accounting

rules prohibiting auditors such as EY from using their attest function to profit from consulting

services, at least two EY employees, including S.K. Thakkar (“Thakkar”), have used Ryan’s work

papers to interfere with Ryan’s relationships with its existing clients and compete for business with

new clients.

       EY’s concerted plan to steal Ryan’s confidential information has only grown more brazen

in recent weeks. In May 2020, EY hired Ryan Nick, a Ryan LLC senior consultant who had

worked in Ryan’s federal royalty practice group for the last three years. Because Ryan and EY

are direct competitors, Ryan forensically examined information contained on Mr. Nick’s

computer. This examination revealed that Mr. Nick—contrary to his express assurances to Ryan

that he would honor his confidentiality obligations—accessed a substantial volume of confidential

Ryan information immediately prior to his departure on May 6, 2020. Much of this information



                                                -2-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 54 of 73




was accessed between 4:20 a.m. and 4:41 a.m. on Mr. Nick’s last day working for Ryan. None of

the accessed information was relevant to any projects that Mr. Nick had been assigned. In addition,

a review of Mr. Nick’s online activity reveals that he also had accessed a number of highly

confidential Ryan research projects in the days immediately prior to his departure—research

projects that Mr. Nick was not involved with as part of his employment, had no relevance to his

work, and that were well outside the scope of his normal employment. Finally, Mr. Nick’s online

history also reveals that he repeatedly attempted to access protected drives for other Ryan teams

whose work solely concerns state severance tax—an area in which Mr. Nick did not work.

         There was no valid business reason for any of Mr. Nick’s online activity noted above. Mr.

Nick did not typically work at 4:20 a.m. in the morning, had no connection with the Ryan

intellectual property he was reviewing, and would have no reason to examine these files in the

hours immediate before he announced his resignation other than to steal Ryan’s trade secrets to

take with him to EY.

         Ryan seeks relief for Defendants’ theft and misuse of Ryan’s trade secrets, tortious

interference with current and prospective client and relationships, and breach of contract.

                                                1.

                                   DISCOVERY CONTROL

         1.1.   Ryan intends to conduct discovery in this action under Level 3. TEX. R. CIV. P.

190.4.

                                                2.

                                             RELIEF

         2.1.   Ryan seeks injunctive relief and monetary relief valuing more than $1,000,000.00.

TEX. R. CIV. P. 47(c)(5).



                                                -3-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 55 of 73




                                                 3.

                                             PARTIES

        3.1.    Ryan, LLC is a Delaware limited liability company with its principal place of

business at Three Galleria Tower, 13155 Noel Road, Suite 100, Dallas, Texas 75240.

        3.2.    Ernst & Young, LLP (“EY”) is a Delaware limited liability partnership that is

registered to do business in Texas. EY may be served with citation through its registered agent,

National Registered Agents, Inc., at 1999 Bryan St., Suite 900, Dallas, Texas 75201. EY has been

served through its counsel of record.

        3.3.    Saurabh K. Thakkar (“Thakkar”) is an individual resident of Fort Bend County,

Texas. Thakkar may be served with citation at his home, located at 5335 Fenwick Way Ct., Sugar

Land, Texas 77479, or at his EY office, located at 1401 McKinney Street, Suite 2400, Houston,

Texas 77010. Thakkar has been served through his counsel of record.

                                                 4.

                                  JURISDICTION AND VENUE

        4.1.    Subject matter jurisdiction is proper in this Court because Texas district courts are

courts of general jurisdiction. TEX. CONST. ART. 5 § 8; TEX. GOV’T CODE §24.007; TEX. GOV’T

CODE § 24.011.

        4.2.    This Court has general personal jurisdiction over EY because it transacts business

in Texas and because Thakkar resides in Texas. Additionally, personal jurisdiction is appropriate

because this action arises out of actions of EY and Thakkar that occurred in Harris County, Texas,

and the exercise of personal jurisdiction comports with traditional notions of fair play and

substantial justice.

        4.3.    Ryan seeks monetary and non-monetary relief, and the relief sought is within the

jurisdictional limits of this Court.

                                                 -4-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 56 of 73




       4.4.    Venue is proper in Harris County because this is where a substantial part of the

events or omissions giving rise to Ryan claims occurred. TEX. CIV. PRAC. & REM. CODE §

15.002(a)(1). Further, on information and belief, venue is proper in Harris County because it is

the county of EY’s principal office in Texas. TEX. CIV. PRAC. & REM. CODE § 15.002(a)(3).

Additionally, venue is proper pursuant to Texas Civil Practice and Remedies Code § 15.005.

                                                5.

                                  FACTUAL BACKGROUND

       5.1.    Ryan is a Texas-based tax services, technology, and consulting firm, and a leading

provider of advisory services related to the reduction of oil and gas severance taxes, and taxes or

royalties on federal oil, gas, and mineral royalty interests. Through the use of its full suite of

proprietary tools and experienced professionals, Ryan’s oil and gas severance tax, sales and use

tax, and federal royalty practice represents major oil and gas companies, both Fortune 500 and

independent, with services related to reducing oil and gas severance taxes and royalty obligations,

navigating complex state and federal audit processes, and consulting on severance tax and royalty

issues and tax planning to minimize liability, including preparation of tax returns and preparing

refund claims for overpayments.

       5.2.    Effective November 30, 2016, Ryan acquired Shiv Om Consultants, LLC (“SOC”).

       5.3.    Prior to Ryan’s acquisition of SOC, Thakkar was employed by SOC as a Project

Manager. As a condition to employment with SOC, Thakkar executed an Employment Agreement

dated October 15, 2014 wherein Thakkar agreed, among other things, to maintain the confidential

information of SOC and its clients, and to not disclose SOC’S proprietary information. Thakkar

further agreed to refrain, for the purpose of competing, from becoming an employee of or

participate in or be connected with any competitive business or entity within a defined geographic

area, or solicit any then current clients or employees of SOC for a period of three years following

                                                -5-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 57 of 73




his termination from SOC. The Employment Agreement inured to the benefit of SOC’s successors

and assigns. On March 4, 2016, Thakkar signed an amendment to his Employment Agreement,

effective January 1, 2016, modifying in part, but reaffirming the remainder of his Employment

Agreement, including those restrictive covenants requiring strict confidentiality, noncompetition,

and non-solicitation.

       5.4.    On November 3, 2016, Thakkar resigned from SOC. Several months after his

resignation, Thakkar was hired by EY as a “Senior Manager” in that firm’s Indirect Tax Group.

On information and belief, Thakkar was hired by EY for the express purpose of creating a brand-

new business unit that would compete with Ryan in the federal royalty, severance tax, and sales

and use tax consulting space.

       5.5.    Immediately upon learning of this development, Ryan sought written confirmation

from EY that Thakkar had “not retained or misused any of [SOC]’s confidential information or

proprietary methodologies,” nor “engaged in the Business” of acting as an adviser and consultant

to major integrated oil companies and independents, with services respecting oil and gas severance

taxes and royalty obligations in violation of the restrictive covenants in the Employment

Agreement and existing obligations SOC. In a response dated September 12, 2017, EY represented

that Thakkar was not in breach of any restrictive covenants or continuing obligations in his

Employment Agreement.

       5.6.    In 2018, still within the term of the restrictive time period, Ryan became concerned

that Thakkar was in breach of his confidentiality, noncompetition, and non-solicitation restrictions

of his Employment Agreement. Ryan initiated proceedings against Thakkar in Fort Bend County

District Court in In re Ryan, LLC with Cause No. 19-CV-259671. To resolve that dispute, both

EY, through its Associate General Counsel Peter J. Cahill and Thakkar represented by letter, dated



                                                -6-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 58 of 73




April 26, 2019, that Thakkar had complied with and would continue to comply with the restrictive

covenants of his Employment Agreement with SOC and had not misused “confidential information

and proprietary methodologies” belonging to Ryan, as successor in interest to SOC. These

representations were false. On information and belief, Thakkar had solicited current Ryan

severance tax clients. As a result of the civil action filed against Thakkar, EY has been on notice

since at least February 2019 that all of Ryan’s work papers are subject to binding and enforceable

confidentiality agreements with Ryan’s own clients.

       5.7.    In November 2019, Ryan learned that Thakkar had begun pitching EY’s federal

royalty services to Ryan’s clients. During these solicitations, Thakkar indicated that he had

firsthand knowledge of Ryan’s confidential federal royalty work papers and that the client would

be disappointed by Ryan’s deliverables. Because Thakkar had never been employed by Ryan in

its federal royalty practice, his firsthand knowledge could not have come from Ryan. Rather, Ryan

subsequently discovered that EY’s audit group had demanded Ryan’s work papers from its

severance tax and federal royalty clients (in breach of Ryan’s confidentiality agreements) under

the guise of “auditing,” only to then provide Ryan’s confidential intellectual property to Thakkar.

Despite having audited several of Ryan’s energy clients for years, this was the first time to Ryan’s

knowledge that EY auditors had ever requested Ryan’s confidential work papers in connection

with routine audits. That timing was not an innocent coincidence.

       5.8.    Ryan’s severance tax and federal royalty group has dedicated years to the

development of confidential, proprietary, and trade secret models and methodologies derived from

expert skills and experience, including countless interactions with state and federal tax and royalty

authorities, extensive research, and mutually agreed upon guidance documents developed in

collaboration with the U.S. Department of the Interior. Ryan combines its models and



                                                -7-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 59 of 73




methodologies with detailed data analysis to maximize recovery for or limit liability of its clients.

The information contained in Ryan’s work product is not commonly known, ascertainable by the

general public, or readily comprehensible without the benefit of experience, both in time and

money expended, and the context of the information aggregated and organized from research

conducted by Ryan’s employees that has provided a substantial competitive advantage for Ryan

in the marketplace.

       5.9.    To protect that effort, Ryan insists upon a confidentiality agreement with each client

it engages, substantially similar to the following:

       Ryan’s work product, including specific engagement procedures and techniques,
       constitutes proprietary and exclusive information, and Client further agrees not to
       disclose such information to any third party without obtaining prior written
       approval from Ryan. Further, Ryan’s tax saving strategies constitute proprietary
       and exclusive information.

After confidentiality is ensured, Ryan and its clients work closely together, exchanging

confidential and proprietary work product such as accounting work papers, schedules, and

spreadsheets that Ryan and its clients maintain and protect. Ryan’s clients are obligated to maintain

the secrecy of Ryan’s trade secret work product. Ryan’s Severance Tax and Royalty practice has

never provided a written waiver authorizing EY to freely use and transmit Ryan’s confidential

intellectual property for any purpose—audit or otherwise.

       5.10.   Ryan also requires that its employees execute confidentiality agreements or

imposes restrictive covenants in employment agreements that preclude employees from soliciting

business from Ryan clients for a defined period following separation from Ryan.

       5.11.   Ryan’s work product is intended to remain confidential and, per the engagement

agreements with Ryan’s clients, should not be shared with EY unless expressly permitted to do so

by Ryan – a fact that has been acknowledged by EY to other Ryan clients. Similarly, and as an

auditor to Ryan’s clients, EY is prohibited from sharing confidential information with non-audit
                                                 -8-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 60 of 73




EY employees outside of the attest function to verify and report that certain tax treatments

accurately reflected the clients’ accounting. Likewise, under Texas law, EY must abide by the

Uniform Accountancy Act, which expressly provides that it is unlawful for an accountant to offer

or recommend that the client also pay for other services, such as federal royalty services, whether

for commission or contingency fee, when that accountant also provides audit services to the client.

Accordingly, EY was on notice that: (1) its audit teams should not share confidential information

with non-attest members; and (2) based on Texas law, EY should not perform nor offer severance

tax or federal royalty services for any audit client.

       5.12.     Under Texas law, there is no legitimate use of stolen intellectual property. Yet,

despite being on notice that Ryan’s information was protected information and that EY should not

use its position as auditor to solicit non-audit work, EY’s audit team accessed and acquired Ryan’s

confidential work product without Ryan’s knowledge or consent from multiple mutual clients. To

obtain the work product, EY’s team requested Ryan’s confidential work product from a mutual

client under the guise of the documents being necessary for the team to complete the audited

financials for the client. EY did this despite knowing that Ryan’s work papers were subject to

binding confidentiality agreements. Because Ryan’s client feared that EY would refuse to produce

audited financials unless the documents were turned over, it acquiesced. Upon information and

belief, the audit team then forwarded the documents to Thakkar, who posed as a federal royalty

“specialist” for the purposes of misappropriating Ryan’s work product. Prior to this new auditing

practice, EY had never requested Ryan’s work product, yet had certified these audits without

qualification.

       5.13.     On information and belief, Thakkar and EY have attempted to reverse-engineer the

unlawfully obtained Ryan work papers for the purposes of developing EY’s fledgling federal oil



                                                  -9-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 61 of 73




and gas royalty offerings. To Ryan’s knowledge, EY did not market nor offer federal oil and gas

royalty services prior to Thakkar obtaining, disseminating, and utilizing Ryan’s work product,

which, along with historical engagements in the industry, indicate EY does not possess the

knowledge, skills, or expertise to compete with Ryan in providing federal royalty services.

Thakkar’s use of EY’s audit services to obtain Ryan’s trade secret information and market EY’s

severance tax and royalty services is unlawful, a breach of Thakkar’s continuing obligations under

the Employment Agreement, and EY is liable for Thakkar’s ongoing unlawful conduct.

       5.14.   Thakkar has brazenly proceeded in the marketing of Ryan’s confidential,

proprietary, and trade-secret information as EY’s own. Thakkar has approached mutual clients,

and prospective clients, indicating he has seen “Ryan’s work” and offered to perform the same

federal royalty services on an hourly basis. Further, on information received by Ryan, Thakkar has

attempted to undermine Ryan’s existing contracts with its clients by citing his review of Ryan

work papers, and then defaming Ryan as doing “bad work” and alleging Ryan “hides” solutions.

This is all based on Thakkar’s illegal acquisition and use of Ryan’s work product and is false.

       5.15.   Of additional concern is Thakkar’s and EY’s ongoing and continued demands for

Ryan clients to provide Ryan’s confidential, proprietary, and trade-secret work product to EY’s

audit teams. By way of example, a Ryan client that acceded to EY’s demand and provided EY

with Ryan’s confidential, proprietary, and trade-secret work product has continually been harassed

by similar demands from EY’s audit team and rudimentary questions relating to the client’s federal

royalty schedules. This unlawful behavior continues despite at least one EY audit partner

acknowledging the actions and assuring that EY would address the problem internally.

       5.16.   Further underscoring the illegitimate and illegal nature of the audit team’s requests,

another mutual client approached by EY refused to provide the requested Ryan information, citing



                                                -10-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 62 of 73




the confidentiality obligations and the lack of any legitimate and lawful purpose in EY’s requests.

After this client that refused EY’s requests, EY has issued audited financials without qualification.

This inconsistency between similarly situated attest EY clients proves that EY’s requests for

Ryan’s work papers serve no legitimate audit purpose.

       5.17.   EY has further misappropriated Ryan’s intellectual property by exploiting it for

EY’s own benefit in conducting audits of EY clients. By using Ryan’s work as shortcut, EY has

enjoyed substantial (and improper) economic benefit by substituting Ryan’s work product for the

hundreds of man-hours that would otherwise be required to certify the federal royalty entries and

credits on EY client’s financial statements. Accordingly, EY, Nick, and Thakkar have

misappropriated Ryan trade secret information, done so in an unlawful manner, knowingly and

with intent to harm Ryan. But EY’s scheme of stealing Ryan’s trade secrets does not stop there.

       5.18.   Ryan Nick worked in Ryan’s severance tax and federal royalty group and worked

on certain federal royalty projects at Ryan. Notably, Ryan did not work on and has no expertise or

experience in severance tax.

       5.19.   Ryan Nick had an enforceable contract with Ryan that required him to maintain the

confidentiality of Ryan’s trade secret and confidential information. Mr. Nick received this

Employment Agreement and electronically signed it on December 13, 2016. This employment

agreement survives his departure from Ryan.

       5.20.   On May 6, 2020, Nick announced that he was leaving Ryan to join a competitor.

Ryan employees questioned Nick and asked for his assurances that he understood and would honor

his confidentiality obligations to Ryan. Nick assured Ryan that he has and would honor these

obligations. This representation was untrue.




                                                -11-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 63 of 73




       5.21.   Upon finding out weeks after Nick’s departure that he had joined EY, and given its

grave concerns about EY’s behavior, Ryan forensically examined Nick’s Ryan-issued laptop. This

examination revealed that Nick—contrary to his express assurances to Ryan that he had honored

his confidentiality obligations—had accessed a substantial volume of confidential, proprietary, and

trade-secret work product immediately prior to his departure on May 6, 2020. Much of this

information was accessed between 4:20 a.m. and 4:41 a.m. on May 6, 2020—mere hours before

he announced he was leaving Ryan to join EY. Nick did not normally work at this hour. None of

the information Nick accessed was relevant to any projects that Nick had been assigned. In

addition, a review of Nick’s online activity reveals that he accessed a number of highly confidential

Ryan research projects in the days immediately prior to his departure—research projects that Nick

was not involved with as part of his employment, had no relevance to his work, and that were well

outside the scope of his normal employment. Finally, Nick’s online history also reveals that he

repeatedly attempted to access protected drives for other Ryan teams whose work solely concerns

state severance tax—an area that Nick did not work in. There was no valid business reason for

any of Nick’s online activity noted above.

       5.22.   Upon information and belief, Ryan Nick was acting as EY’s agent to acquire

Ryan’s confidential, proprietary, and trade secret information. Further, one of the first requests

made of Nick upon his joining of EY was to review Ryan’s confidential work product and provide

a summary of the savings generated for Ryan’s client.

       5.23.   Through discovery in this case, Ryan has also learned of additional EY and Thakkar

misappropriation of Ryan’s confidential, proprietary, and trade secret information. The following

is a sample of this new information.




                                                -12-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 64 of 73




       5.24.   EY Indirect Tax members have had access to Ryan’s internal checklists and

roadmaps to find and justify sales and use tax savings. These documents are not disclosed to clients

and are not publicly available. These checklists provide substantial benefit to EY.

       5.25.   EY audit members who were solely responsible for auditing their clients and

maintain their client’s confidential information, have disclosed Ryan’s fee arrangements for

consulting services in severance tax, federal royalty, and sales and use taxes to members of EY’s

Indirect Taxes Group. Members of the Indirect Tax Group, including Thakkar, have then used this

information to solicit the same work from Ryan’s clients but at a lower cost based on the

information that they had improperly acquired

                                                 6.

    VIOLATIONS OF AICPA, PCAOB, SEC, TSBPA AUDITING STANDARDS AND
                 RULES AND AICPA CODES OF CONDUCT

       6.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       6.2.    Auditors must comply with the standards, rules, and codes of conducts promulgated

by the American Institute of Certified Public Accountants (AICPA). The AICPA sets ethical

standards for the profession and U.S. auditing standards for audits of private companies, non-profit

organizations, federal, state and local governments. For auditors of public companies, the Public

Company Accounting Oversight Board (PCAOB) and the United States Securities and Exchange

Commission (SEC) require auditors to comply with similar (if not identical) standards, rules, and

codes of conduct.

       6.3.    In Texas, the Texas State Board of Public Accountancy (TSBPA) issues and

maintains licenses for individual Certified Public Accountants and firms. The TSBPA has

essentially fully adopted the AICPA, PCAOB, and SEC professional standards and codes of

conduct. 22 Tex. Admin Code § 501.51 et seq (Rules of Professional Conduct). As such, any


                                                -13-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 65 of 73




violation of the AICPA, PCAOB, and SEC is a violation of the TSBPA. The TSBPA has the power

to rescind licenses if it finds a violations of these rules.

         6.4.   Upon information and belief, the actions in this case by EY have violated the

standards, rules, and codes of conduct for the AICPA, PCAOB, SEC, and TSBPA.

         6.5.   Independence. Upon information and belief, EY has violated various rules,

standards, and codes of conducts regarding independence by providing and offering to provide

bookkeeping services to its auditing clients. By doing so, EY is auditing its own work, which the

auditing rules do not permit EY to do. Specifically, upon information and belief, EY has performed

auditing services for its clients while simultaneously actively soliciting these auditing clients to

perform consulting services in the federal royalty, severance tax, and sales and uses tax space.

Upon information and belief, EY has performed and is attempting to perform analyses and

calculations of amounts owed in financial statements, as well as preparing the source documents

supporting these amounts reflected in the financial statements, and filing the forms with the United

States and states governments reflecting such analysis and related adjustments.

         6.6.   Upon information and belief, these actions constitute a violation of AICPA Code

of Professional Conduct 1.295.120, which explains that an auditor cannot be independent in the

performance of professional services if “it prepares source documents.” These actions also violate

PCAOB Rule 3520, requiring a public accounting firm to be independent of the firm’s audit client

throughout the audit and professional engagement period.” See also ET Section 101.05 (activities

that would impair a member’s independence include preparing source documents or originating

data).

         6.7.   Similarly, upon information and belief, these actions constitute a violation of SEC

law. Under 15 U.S. Code § 78j–1(g)(1), it is “unlawful for a registered public accounting firm (and



                                                  -14-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 66 of 73




any associated person of that firm) . . . to provide to that [company], contemporaneously with the

audit, any non-audit service, including—bookkeeping or other services related to the accounting

records or financial statements of the audit client.” (emphasis added). These actions constitute a

violation of SEC Regulations. See 17 C.F.R. § 210.2–01(2) (the Commission scrutinizes when the

rendering of services “places the accountant in the position of auditing his or her own work”);

accord § 210.2–01(c)(4) (“An accountant is not independent if, at any point during the audit and

professional engagement period, the accountant provides . . . (i) Bookkeeping or other services

related to the accounting records or financial statements of the audit client”).

       6.8.    Upon information and belief, EY has also violated AICPA Codes of Conduct,

which applies to both public and private company audits.

       6.9.    Confidentiality. Upon information and belief, EY has violated codes of conducts

regarding maintaining the confidentiality of its audit client’s information by disclosing to non-

attest departments of EY and third parties to solicit their business the confidential client

information and Ryan information that the clients have entrusted Ryan to keep confidential. Upon

information and belief EY auditors have disclosed Ryan’s and its clients’ confidential information

(including fee arrangements and work papers and reports reflecting Ryan’s methodologies and

approaches) to Indirect Tax members who provide royalty and tax consulting services while aware

of Ryan’s confidentiality terms.

       6.10.   Upon information and belief, this violates AICPA Code of Professional Conduct

Rule 1.700.001.01, which prohibits an auditor from “disclos[ing] confidential client information

without the specific consent of the client.”

       6.11.   Objectivity, Integrity, and Conflicts of Interest. Upon information and belief, EY

has also violated various rules, standards, and codes of conducts regarding maintaining integrity



                                                -15-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 67 of 73




and objectivity by (i) demanding or taking from its auditing clients without their knowledge or

consent Ryan’s confidential workpapers and project reports when they were not necessary to

complete audits; (ii) using Ryan’s confidential work papers and project reports to gain an

advantage in marketplace by trying to win consulting work from Ryan and using them as a

roadmap to find future savings; and (iii) using its auditing relationships to solicit non-attest work

and pressure clients that use Ryan in the federal royalty, severance tax, and sales and use tax space

to leave Ryan and allow EY’s Indirect Tax group to start providing the same services.

       6.12.   Upon information and belief, these actions violate AICPA Code of Conduct

1.100.001.01 which requires that “[i]n the performance of any professional service, a member shall

maintain objectivity and integrity [and] shall be free of conflicts of interest.”

                                                  7.

                  COUNT I: MISAPPROPRIATION OF TRADE SECRETS

       7.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       7.2.    Thakkar and Nick, on behalf of EY, as early as Thakkar’s first day at EY, illegally

acquired and are using Ryan’s confidential, proprietary, and trade secret information to improperly

compete against Ryan in violation of the Texas Uniform Trade Secret Act (“TUTSA”). Ryan’s

confidential and proprietary methodologies derive substantial, independent economic value from

not being generally known to the public or to its competitors, who could obtain economic value

from this information. Ryan expended significant financial and human resources to obtain and

develop this information, which cannot be easily acquired or replicated by others. Moreover, Ryan

has taken substantial efforts to maintain the secrecy of this information, including, but not limited

to, restricting access to such information, designating such information as confidential, and

requiring confidentiality agreements. As such, Ryan’s confidential and proprietary information

constitutes trade secrets pursuant to TUTSA and common law.

                                                 -16-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 68 of 73




       7.3.    EY and Thakkar misappropriated Ryan’s trade secret information and knew or had

reason to know the use or disclosure of the trade secret information was unlawful and in violation

of Thakkar’s Employment Agreement.           EY has continued to improperly exploit Ryan’s

confidential intellectual property in conducting audits, soliciting Ryan clients, and creating a

competing an indirect tax practice group focused on severance taxes, federal royalty, and sales and

use taxes whose know-how and methodologies have been stolen from trade secrets that Ryan spent

more than a decade developing.

       7.4.    Ryan was injured and continues to be injured as a direct result of Thakkar’s and

EY’s ongoing conduct and therefore seeks actual damages (including, but not limited to, lost

profits), fee forfeiture and disgorgement, a constructive trust (and other equitable remedies).

       7.5.    Thakkar’s and EY’s misappropriation of trade secrets was willful and malicious

and thus justifies an award of exemplary damages, which Ryan also seeks.

                                                 8.

              COUNT II: TORTIOUS INTERFERENCE WITH CONTRACT

       8.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       8.2.    EY is liable to Ryan for tortiously interfering with Ryan’s present and prospective

business relationships with Ryan clients and Ryan’s agreements with its employees to maintain

confidentiality.

       8.3.    Ryan’s agreements with its clients and employees are valid and enforceable

contracts.

       8.4.    EY’s tortious interference was and continues to be a proximate cause of damages

to Ryan, which continues to accrue and cause irreparable harm to Ryan.

       8.5.    EY’s and Thakkar’s conduct was malicious and carried out with such intent that it

justifies the imposition of punitive damages against EY sufficient to punish and deter EY from

                                                -17-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 69 of 73




similar conduct in the future.

                                                9.

                                 COUNT III: BREACH OF CONTRACT

       9.1.    Ryan incorporates the preceding paragraphs as if fully stated herein.

       9.2.    The Employment Agreement constitutes a valid and binding contract, which

obligated Thakkar to not disclose confidential information received in the course of his

employment. Thakkar’s obligations under the Employment Agreement to not disclose confidential

information did not terminate on his resignation, nor on the expiration of his non-compete term.

       9.3.    Ryan as successor to SOC possesses the right to enforce the Employment

Agreement.

       9.4.    Thakkar has materially breached the Employment Agreement by disclosing Ryan’s

confidential information.

       9.5.    Thakkar’s breach of the Employment Agreement caused injury to Ryan.

       9.6.    As a direct result of Thakkar’s breach of the Employment Agreement, Ryan seeks

damages to be proven in excess of $1,000,000.

                                                10.

                                  PERMANENT INJUNCTION

       10.1.   Ryan incorporates the preceding paragraphs as if fully stated herein.

       10.2.   Due to Defendants’ conduct set out above, Ryan is threatened with imminent harm

and irreparable injury. Ryan is threatened with imminent harm because Defendants abused its audit

relationships to: a) misappropriate customer relationships belonging to Ryan; b) misappropriate

confidential information and trade secrets belonging to Ryan related to Ryan’s provision of

severance tax and federal oil and gas royalty services, customer relationships, and other matters;

and c) usurp business opportunities belonging to Ryan. This wrongful conduct has already harmed

                                               -18-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 70 of 73




Ryan considerably. Given the events already past, and the course of conduct currently unfolding,

this harm is likely to greatly increase in the immediate future if Defendants are not enjoined as

requested herein. Among other things, Ryan has and will likely continue to lose confidential and

proprietary processes, methodologies, information and trade secrets, in addition to loss of business

and suffer a loss of goodwill and customer relationships

       10.3.   Ryan is also threatened with irreparable injury. As set forth above, if Defendants

are not enjoined as requested herein, Ryan’s confidential and proprietary processes and

methodologies and trade secrets will be learned and deployed by a competitor, causing a loss of

goodwill and untold future customers. Additionally, confidential information belonging to Ryan

is likely to be used to unlawfully compete with Ryan. These circumstances give Defendants an

unfair advantage over Ryan in the marketplace, which have and will continue to harm Ryan’s

relationships with customers. The full economic damage caused by this activity will be difficult or

impossible to fully calculate.

       10.4.   If Defendants are not enjoined as requested herein, Ryan will have no adequate

remedy at law. Even if monetary damages are awarded, they will not undo the damage and ongoing

harm caused by Defendants continuing to use Ryan’s confidential and proprietary knowledge,

methodologies, and trade secrets to unlawfully disrupt Ryan’s business. Also, as noted above, the

economic harm Ryan will suffer will be difficult or impossible to fully calculate. Additionally,

Defendant Thakkar is unlikely to be able to pay a judgment for damages for the harm Ryan is

likely to suffer. Consequently, the potential recovery of a monetary judgment after trial will not

make Ryan whole and will not be an adequate remedy at law.




                                               -19-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 71 of 73




       10.5.   On June 19, 2020, the Court entered a temporary restraining order. On July 10,

2020, the Court modified the temporary restraining order. On July 23, 2020, the Court entered an

Agreed Temporary Injunction that shall remain in effect until a trial on the merits.

       10.6.   Based on the foregoing, Ryan seeks a permanent injunction prohibiting Defendants

from directly or indirectly, alone or in conjunction with others, from the date of the permanent

injunction order:

       a. Retaining, using, or disclosing any of Ryan’s confidential and/or proprietary
          information obtained from Ryan and Ryan’s customers, including, but not limited to,
          Ryan’s work papers reflecting Ryan’s severance and sales and use tax work and
          calculations and Ryan’s federal oil and gas royalties work and calculations. Defendants
          must return to Ryan or Ryan’s customers all of Ryan’s confidential information and
          work papers relating reflecting Ryan’s severance and sales and use tax work and
          calculations and Ryan’s federal oil and gas royalties work and calculations;

       b. seeking any Ryan work papers, or any other confidential and proprietary Ryan
          information from Ryan’s customers for purposes of conducting an audit or providing
          severance and sales and use tax or federal oil and gas royalties services;

       c. seeking any Ryan work papers or any other confidential and proprietary Ryan
          information from current or former Ryan employees without the express written
          consent of Ryan; and

       d. certifying on a quarterly basis to Ryan that it has complied with the Permanent
          Injunction for a period of 10 years.

       10.7.   Ryan requests that this injunction be binding upon the named enjoined persons, and

to their officers, agents, representatives, employees, and attorneys, and upon those persons in

active concert or participation with them who receive actual or constructive notice of the injunction

by personal service or otherwise.

                                                11.

                                      ATTORNEY’S FEES

       11.1.   Ryan incorporates the preceding paragraphs as if fully stated herein.

       11.2.   Pursuant to Texas Civil Practice and Remedies Code §§ 38.0001, 134A.003 – .005,


                                                -20-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 72 of 73




Ryan is entitled to recover its reasonable attorneys’ fees and expenses incurred in prosecuting its

claims against EY and Thakkar.

          11.3.   Ryan has performed the conditions precedent necessary for the recovery of

attorneys’ fees from EY and Thakkar.

                                                  12.

                                    RESPONDEAT SUPERIOR

          12.1.   Ryan incorporates the preceding paragraphs as if fully stated herein.

          12.2.   All of Thakkar’s and Nick’s conduct alleged herein has occurred in the course and

scope of his employment with EY, and EY had knowledge and supported all conduct alleged

herein.

                                                  13.

                                   CONDITIONS PRECEDENT

          13.1.   All conditions precedent to Ryan’s right to recover on the claims and recover

attorneys’ fees stated herein were met, otherwise occurred, or were waived.

                                                  14.

                                   RESERVATION OF RIGHTS

          14.1.   Ryan reserves its rights under Texas law to assert additional claims and remedies,

including additional temporary or permanent injunctive relief.

                                                  15.

                                          JURY DEMAND

          15.1    Ryan demands a jury trial and tenders the appropriate fee with this Petition.




                                                  -21-
    Case 4:20-cv-03134 Document 1-3 Filed on 09/08/20 in TXSD Page 73 of 73




                                            PRAYER

       WHEREFORE, Ryan respectfully requests that Defendants be cited to appear and on final

trial that the Court enter judgment for Ryan for recovery from Defendants for injunctive relief and

for Ryan’s actual damages, reasonable and necessary attorneys’ fees, costs of court, pre- and post-

judgment interest at the maximum rate allowed by law, and all such other and further relief, both

general and special, at law or in equity, to which Ryan may show itself to be justly entitled.



Dated: August 19, 2020                        Respectfully submitted,

                                              AHMAD, ZAVITSANOS, ANAIPAKOS,
                                                ALAVI & MENSING, PC

                                               /s/ Todd Mensing
                                              Todd Mensing
                                              Texas Bar No. 24013156
                                              tmensing@azalaw.com
                                              Foster Johnson
                                              Texas Bar No. 24076463
                                              fjohnson@azalaw.com
                                              Monica Uddin
                                              Texas Bar No. 24075195
                                              muddin@azalaw.com
                                              Paul Turkevich
                                              Texas Bar. No. 24102585
                                              pturkevich@azalaw.com
                                              1221 McKinney, Suite 2500
                                              Houston, Texas 77010
                                              (713) 655-1101 – Phone
                                              (713) 655-0062 – Fax

                                              ATTORNEYS FOR RYAN, LLC




                                                -22-
